Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 1 of 98




       SHARRET EXHIBIT 315
      Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 2 of 98




                                                       CHRISTOPHER GERSON         NEW YORK
                                                       cgerson@FCHS.COM           1290 Avenue of the Americas
                                                       212-218-2215               New York, NY 10104-3800
                                                                                  T 212-218-2100
                                                       www.fitzpatrickcella.com   F 212-218-2200




September 14, 2017



VIA E-MAIL

Re:     Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1128, 15-
        1130, 15-1131 and 15-1170 (D. Del.)

Microsoft Counsel:

We write in response to Jared Crop’s September 1, 2017 letter regarding Microsoft’s deficient
source code production in the above-captioned cases.

In his letter, Mr. Crop states that Microsoft has not and will not produce source code for any
version of Windows that, in Microsoft’s view, Philips has not “sufficiently” or “adequately”
charted in its initial infringement contentions, even if those products are accused. Crop Ltr. 2-
3, Sept. 1, 2017.

This baseless refusal to produce source code for accused products contradicts the Court’s June
8 oral order that the Defendants produce their source code “forthwith,” and, perhaps more
troubling, squarely contradicts representations Microsoft made in open court during our June 8
discovery hearing. We therefore intend to discuss this issue during our upcoming meet and
confer on Monday and we hope that you will reconsider your improper refusal to produce the
source code we are entitled to and that you told the Court you would provide to us.

As you know, the issue of source code production was discussed extensively during our June 8
discovery conference with the Court. As counsel for Philips explained to the Court at that
hearing, Philips has repeatedly requested that the source code for all of the accused products be
produced:

        MR. CARLIN: So what we have proposed is the defendants should have to
        produce the source code for every accused product.

Disc. Hr’g Tr. 54, June 8, 2017.

In response, counsel for HTC, speaking on behalf of all Defendants, stated that Defendants
would get that code produced, without dispute:

        MR. MCBRAYER: As to source code, [Mr. Carlin] made two requests, one of
        which Your Honor has already ordered, which is, Defendants, if you have got
    Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 3 of 98




September 14, 2017
Page 2

       source code, get it produced. The defendants have agreed with that. We don’t
       really think there is a dispute about that.

Hr’g Tr. 57-58.

And then counsel for Microsoft confirmed—to the Court—that it was or would be producing
the source code Philips sought:

       MS. JENNISON: Your Honor, I wanted to say, Microsoft is producing, has
       produced or is producing all of the code that the plaintiffs have requested.

Hr’g Tr. 62 (emphasis added).

Microsoft’s representation was consistent with what was ordered by the Court during the June 8
hearing, to produce source code “forthwith.” Hr’g Tr. 46.

In sum, following the June 8 discovery hearing with the Court, it was Philips’s understanding—
based on the Court’s order and based on Microsoft’s own representations to the Court—that
Microsoft would be producing source code for the accused Microsoft products. Indeed, until
Mr. Crop’s September 1 letter, this is how the parties have proceeded.

Mr. Sharret has sent numerous emails to Mr. Crop since the review began in May requesting
missing source code. Each request was answered by Mr. Crop with an indication that the
source code would be provided. For example, on June 15 Mr. Sharret wrote to request an
update on four prior emails that requested missing keyboard, scrolling, screen re-orientation,
and PlayReady code. In emails of June 15 and June 26, Mr. Crop indicated that code would be
provided.

When the review indicated that source code was still missing, Mr. Sharret wrote to Mr. Crop on
July 25 requesting the same code that was the subject of previous communications, including
code for scrolling, magnification, screen re-orientation, Windows RT 8/8.1, and Windows
editions/SKUs. Mr. Crop responded numerous times that Microsoft was looking into the issues
raised in this email (emails of July 27 and August 7; phone call circa August 15) and never
once raised the possibility that this code would not be produced.

It is therefore surprising given Microsoft’s representations in Court months ago and its recent
indication that it was still looking into our request for missing code that Microsoft has
apparently now reversed its positions. According to Mr. Crop’s September 1 letter, Microsoft
will not produce source code for any products that are not “sufficiently” charted, even if those
products are accused. More specifically, Mr. Crop confirmed that Microsoft:

       has not provided source code on the review computer for versions of Windows
       that Philips has not charted in its infringement contentions.
      Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 4 of 98




September 14, 2017
Page 3

Crop Ltr. 1.

        [has] not generally provided source code for versions of Windows that Philips has
        not sufficiently identified in its infringement contention charts.

Crop Ltr. 2.

        has not provided source code for Windows 8 RT or Windows 8.1 RT [two
        accused products] because Philips has not adequately identified its infringement
        theories in its infringement contentions for these versions of the operating system.

Crop Ltr. 2.

Mr. Crop provides no basis for withholding the source code for Microsoft products that are
accused of infringement in this case. Nor is there such a basis. And the prejudice to Philips is
obvious. Indeed, Microsoft’s unilateral refusal to produce the code we have been requesting
for months will prevent us from including our analysis of that code in our upcoming
supplemental infringement contentions, which are to be exchanged on September 29.
Microsoft must produce source code for the accused functionalities across all of the accused
versions of its operating systems. There is simply no basis for artificially limiting discovery to
the representative product(s) that were charted in initial contentions.

Given the importance of this issue (and Microsoft’s unwarranted about-face), we need to meet
and confer immediately. As you know, we are meeting and conferring this Monday to discuss
Microsoft’s response to our 30(b)(6) notice. We intend to raise Microsoft’s refusal to produce
its source code during that meet and confer as well.

Best regards,

/S/ Christopher Gerson

Christopher Gerson


CG:




   FCHS_WS 13752468v1.doc
Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 5 of 98




       SHARRET EXHIBIT 316
                Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 6 of 98


Cardenas-Navia, Jaime F.

From:                              Stahnke, Sarah (Perkins Coie) <SStahnke@perkinscoie.com>
Sent:                              Friday, September 22, 2017 3:32 PM
To:                                Cardenas-Navia, Jaime F.; Gerson, Christopher; JJennison@perkinscoie.com;
                                   arussell@shawkeller.com; CMcCullough@perkinscoie.com;
                                   cscampbell@perkinscoie.com; jshaw@shawkeller.com; kkeller@shawkeller.com; MSFT-
                                   PhilipsTeam@perkinscoie.com; Cunningham, Tiffany P. (Perkins Coie)
Cc:                                'Silver, Daniel'; 'Benjamin Smyth'; 'Ford, Katie'; 'Pearson, Tamera
                                   (TPearson@McCarter.com)'; #Philips Prosecution Bar
Subject:                           RE: Koninklijke Philips N.V. matters, Nos. 15-1125, 15-1127, 15-1130, 15-1131, and
                                   15-1170

Categories:                        Orange Category


Dear Jaime and Chris,

I am writing in response to your emails of September 19. We feel Monday’s meet and confer was productive, and the
parties appear to have found a path forward on many of the issues. However, Chris’s email summary contains a handful
of inaccuracies we would like to correct.

      1. Microsoft’s Source Code Production

As we explained during the meet and confer, as well as in our September 21 letter in response to Mr. Gerson’s
September 14 correspondence, Microsoft has consistently asserted that it has no obligation to produce information
concerning uncharted products and systems. However, as you noted in your email, it appears that any dispute on this
issue is likely to be mooted following the September 29, 2017 supplemental infringement contentions. Given that the
supplemental contentions will include charts for additional operating systems, Microsoft plans to produce source code
for the operating systems that are properly charted.

You also noted that your source code reviewers had identified some additional purported deficiencies in the source code
production. However, you have not yet provided us with a list of the purported deficiencies. Once you provide a list of
what you believe is missing, we are happy to discuss the issue with you and collect additional materials, as necessary.

We disagree with your characterization of the deficiencies as “pervasive” and impacting the allegations for each of the
patents-in-suit. Throughout this process, we have worked with you in good faith to provide additional source code each
time you brought an alleged deficiency to light. Surely, if the remaining alleged deficiencies were as pervasive as you
suggest, you would have provided us with a comprehensive list sooner, so that we could begin evaluating the issue and
collecting any additional materials.

      2. Microsoft’s Objections and Responses to Philips’ 30(b)(6) Topics

As you indicated, we agreed that the depositions will go forward after Philips serves its supplemental infringement
contentions on September 29 and after the parties have worked through issues related to the scope of the 30(b)(6)
topics. As we discussed, and in an effort to have an efficient discovery process, Microsoft plans to produce each witness
once.

On the subject of the overbroad topics, you correctly summarized the parties’ agreement. In order to move forward,
Microsoft will identify what it believes is the proper scope of each such topic for which it would agree to provide a
witness, and we will then work together to reach agreement.

                                                            1
                Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 7 of 98

    3. Microsoft’s Responses to Interrogatory Nos. 1 and 2

Please see part 5 below.

    4. Microsoft’s Financial Data

Regarding your request for data on a month-by-month basis, we are following up with our client and will get back to you
as soon as we can.

Regarding your request for native versions of the aggregate sales data, we will be able to send you native versions of the
files prepared for the Aggregate Internal Sales Representative, provided Philips agrees not to use the metadata
associated with the documents in any way. Our understanding is that these documents are for informational purposes
only, and thus any metadata (for example, metadata reflecting activities by Microsoft’s counsel in preparing the
redacted versions of these documents) should be irrelevant and will not be used in court or for any other purposes.
Please let us know if you agree.

    5. Philips’ RFPs and Interrogatory Nos. 1 and 2

Regarding the two letters Jaime sent on Friday, September 15, we are available to meet and confer on Tuesday. Please
provide us with a few proposed time slots and we will confirm our availability.

We look forward to working with you further to resolve these issues.

Best,
Sarah Stahnke



From: Cardenas-Navia, Jaime F. [mailto:JCardenas-Navia@FCHS.COM]
Sent: Tuesday, September 19, 2017 2:45 PM
To: Gerson, Christopher; Stahnke, Sarah (PAO); Jennison, Judy (SEA); arussell@shawkeller.com; McCullough, Christina J.
(SEA); Campbell, Chad (PHX); jshaw@shawkeller.com; kkeller@shawkeller.com; *MSFT - Philips Team; Cunningham,
Tiffany P. (CHI)
Cc: 'Silver, Daniel'; 'Benjamin Smyth'; 'Ford, Katie'; 'Pearson, Tamera (TPearson@McCarter.com)'; #Philips Prosecution
Bar
Subject: RE: Koninklijke Philips N.V. matters, Nos. 15-1125, 15-1127, 15-1130, 15-1131, and 15-1170

Sarah,

Following up on Chris’ email below, please let me know when you are available to discuss the issues raised in my two
letters dated September 15th.

Best regards,
Jaime

Jaime F. Cardenas-Navia
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2306
F 212-218-2200

                                                            2
              Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 8 of 98
JCardenas-Navia@FCHS.COM
http://www.fitzpatrickcella.com
Bio


From: Gerson, Christopher
Sent: Tuesday, September 19, 2017 2:55 PM
To: SStahnke@perkinscoie.com; JJennison@perkinscoie.com; Cardenas-Navia, Jaime F.; arussell@shawkeller.com;
CMcCullough@perkinscoie.com; cscampbell@perkinscoie.com; jshaw@shawkeller.com; kkeller@shawkeller.com;
MSFT-PhilipsTeam@perkinscoie.com; Cunningham, Tiffany P. (Perkins Coie)
Cc: 'Silver, Daniel'; 'Benjamin Smyth'; 'Ford, Katie'; 'Pearson, Tamera (TPearson@McCarter.com)'; #Philips Prosecution
Bar
Subject: RE: Koninklijke Philips N.V. matters, Nos. 15-1125, 15-1127, 15-1130, 15-1131, and 15-1170

Microsoft Counsel:

Thank you for meeting and conferring with us yesterday. I write to confirm our understanding of our meet and confer
and to follow up on issues the parties are working to resolve.


    1. Microsoft’s Source Code Production

As we summarized during our call, there are a number of issues and deficiencies with Microsoft’s source code
production. In our view, up until Jared Crop’s September 1 letter, we believe the parties had been working in good faith
to resolve these issues. We look forward to moving past that letter and once again working with you in a productive
manner.

First, we discussed an overarching issue: Microsoft’s refusal to produce source code for any accused operating system
that—in Microsoft’s view—has not been adequately charted by Philips in our infringement contentions. While it remains
our position that this refusal is improper and contrary to agreements between the parties and representations made by
Microsoft during our discovery conferences with the Court, it appears that we have found a path forward. In our
September 29, 2017 supplemental contentions, we will chart each of the accused operating systems. In response,
Microsoft agreed to produce source code for those operating systems. Given this understanding and in order to avoid
unnecessary production delays, we would appreciate it if Microsoft began locating this source code now.

Second, you explained that, for each operating system, there are not different versions for different hardware products.
In other words, and as an example, Windows 8 is the same for all Windows 8 products and therefore Microsoft need
only produce one version of the OS. We appreciate that explanation, as it should simplify a number of issues and avoid a
number of disputes in this case.

Third, we explained that, even for the operating systems for which Microsoft has produced code, the deficiencies in your
production are pervasive and impact our infringement allegations for each of the patents-in-suit. We will follow up with
a separate letter explaining these deficiencies in detail.


    2. Microsoft’s Objections and Responses to Philips’ 30(b)(6) Topics

The second topic we discussed was Microsoft’s response to our 30(b)(6) topics. We addressed two overarching issues:
(1) whether Microsoft will limit technical topics to only those products Philips charted in its December 9, 2016
infringement contentions (see,e.g., Microsoft’s Responses to Topics 13-21); and (2) how to move forward on topics
where Microsoft has so far refused to provide a witness.

                                                            3
                Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 9 of 98
On the first issue, we agreed that depositions will not go forward prior to us serving our supplemental infringement
contentions on September 29. And that once you have our supplemental contentions, you will no longer limit the
technical 30(b)(6) topics to what Philips charted on December 9, 2016.

On the second issue, you let us know that for most of the topics where Microsoft said it will not provide a witness,
Microsoft’s view is that those topics are overbroad. We disagree with Microsoft’s characterizations of our topics.
However, the parties did agree that, in order to move forward, Microsoft will identify what it believes is the proper
scope of each such topic for which it would agree to provide a witness. Hopefully we can then work together to reach
agreements on these topics.

Finally, we noted that we are continuing to study Microsoft’s objections and responses to our 30(b)(6) topics and we will
follow up with any additional questions and concerns about those responses and objections in a separate letter as
appropriate.


    3. Microsoft’s Responses to Interrogatory Nos. 1 and 2

The third topic we discussed concerned issues with Microsoft’s responses to Philips’ Interrogatory Nos. 1 and 2. I believe
during the meet and confer you did not have ready access to those responses, so we agreed to discuss this issue at a
later time. We will follow up accordingly.


    4. Microsoft’s Financial Data

Finally, we discussed Microsoft’s production of its financial information, which you provided on a year-by-year basis,
instead of a month-by-month basis, as requested by Interrogatory No. 2. You agreed to ask your client if it keeps its
financial information in a way that would allow it to provide it on a month-by-month basis. Please let us know.

Please also let us know if you will produce a native version of the aggregate sales data prepared by Microsoft. As we
mentioned on the phone, the .pdf version you produced is formatted in such a way that makes it hard (if not virtually
impossible) to piece together and understand.

We hope that we accurately summarized our meet and confer and the parties’ positions. If we got anything wrong,
please let us know. We look forward to continuing to work with you on these and other outstanding discovery issues.

Best regards,
Chris

Christopher Gerson
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2215
F 212-218-2200
CGerson@FCHS.com
http://www.fitzpatrickcella.com
Bio


From: Stahnke, Sarah (Perkins Coie) [mailto:SStahnke@perkinscoie.com]
Sent: Tuesday, September 12, 2017 8:29 PM
                                                            4
               Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 10 of 98
To: Gerson, Christopher; JJennison@perkinscoie.com; Cardenas-Navia, Jaime F.; arussell@shawkeller.com;
CMcCullough@perkinscoie.com; cscampbell@perkinscoie.com; jshaw@shawkeller.com; kkeller@shawkeller.com;
MSFT-PhilipsTeam@perkinscoie.com; Cunningham, Tiffany P. (Perkins Coie)
Cc: 'Silver, Daniel'; 'Benjamin Smyth'; 'Ford, Katie'; 'Pearson, Tamera (TPearson@McCarter.com)'; #Philips Prosecution
Bar
Subject: RE: Koninklijke Philips N.V. matters, Nos. 15-1125, 15-1127, 15-1130, 15-1131, and 15-1170

Thanks, Chris. Monday at 1 Pacific / 4 Eastern works on our end. Talk to you then.

Regards,
Sarah

From: Gerson, Christopher [mailto:cgerson@FCHS.COM]
Sent: Tuesday, September 12, 2017 3:24 PM
To: Stahnke, Sarah (PAO); Jennison, Judy (SEA); Cardenas-Navia, Jaime F.; arussell@shawkeller.com; McCullough,
Christina J. (SEA); Campbell, Chad (PHX); jshaw@shawkeller.com; kkeller@shawkeller.com; *MSFT - Philips Team;
Cunningham, Tiffany P. (CHI)
Cc: 'Silver, Daniel'; 'Benjamin Smyth'; 'Ford, Katie'; 'Pearson, Tamera (TPearson@McCarter.com)'; #Philips Prosecution
Bar
Subject: RE: Koninklijke Philips N.V. matters, Nos. 15-1125, 15-1127, 15-1130, 15-1131, and 15-1170

Hi Sarah,

Thanks for your response. Any time Monday afternoon (Eastern time) works for us. Maybe Monday at 2 p.m. Eastern? If
not then, 4 p.m.? If neither of those work, please let us know a different time on Monday when you’re available and
we’ll let you know if there’s an issue on our end.

We can use the below dial in for the call.

866-906-9372
Passcode: 5716195

Thanks,
Chris



From: Stahnke, Sarah (Perkins Coie) [mailto:SStahnke@perkinscoie.com]
Sent: Tuesday, September 12, 2017 5:03 PM
To: Gerson, Christopher; JJennison@perkinscoie.com; Cardenas-Navia, Jaime F.; arussell@shawkeller.com;
CMcCullough@perkinscoie.com; cscampbell@perkinscoie.com; jshaw@shawkeller.com; kkeller@shawkeller.com;
MSFT-PhilipsTeam@perkinscoie.com; Cunningham, Tiffany P. (Perkins Coie)
Cc: 'Silver, Daniel'; 'Benjamin Smyth'; 'Ford, Katie'; 'Pearson, Tamera (TPearson@McCarter.com)'; #Philips Prosecution
Bar
Subject: RE: Koninklijke Philips N.V. matters, Nos. 15-1125, 15-1127, 15-1130, 15-1131, and 15-1170

Hello Chris,

Thanks for your email. Our production last week included some core technical documents, as well as documents
responsive to one or more of RFP Nos. 15, 28, 45, and 46. We are available to meet and confer regarding your 30(b)(6)
notice on Monday, Tuesday, or Friday of next week. Please provide a few times that work for Philips, and we will confirm
our availability.

                                                            5
                Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 11 of 98
Regards,
Sarah Stahnke



From: Gerson, Christopher [mailto:cgerson@FCHS.COM]
Sent: Friday, September 08, 2017 8:56 AM
To: Stahnke, Sarah (PAO); Jennison, Judy (SEA); Cardenas-Navia, Jaime F.; arussell@shawkeller.com; McCullough,
Christina J. (SEA); Campbell, Chad (PHX); jshaw@shawkeller.com; kkeller@shawkeller.com; *MSFT - Philips Team;
Cunningham, Tiffany P. (CHI)
Cc: 'Silver, Daniel'; 'Benjamin Smyth'; 'Ford, Katie'; 'Pearson, Tamera (TPearson@McCarter.com)'; #Philips Prosecution
Bar
Subject: RE: Koninklijke Philips N.V. matters, Nos. 15-1125, 15-1127, 15-1130, 15-1131, and 15-1170

Sarah,

Thanks for getting back to us. Your list of search terms and custodians matches what we expected following our
conversations with Michelle. We of course reserve all rights to request that additional ESI be searched and produced as
discovery progresses and as allowed under the Federal and Local Rules.

Your email notes that Microsoft’s production this week is also going to include documents responsive to outstanding
discovery requests. Please let us know which discovery requests you are referring to. We look forward to receiving that
information and a response to Jaime’s August 15th letter by next week.

Finally, we are in receipt of Microsoft’s responses and objections to our 30(b)(6) notice, which were served yesterday.
While we are still reviewing the response in detail, we must note that we are disappointed by Microsoft’s inappropriate
refusal to provide a witness for a large number of our topics and by Microsoft’s improper attempt to unilaterally limit
the scope of testimony it will provide for many other topics. For example, it appears Microsoft is attempting to limit
discovery to only certain charted products from our initial infringement contentions (thereby excluding many accused
products), which is entirely improper under the Federal Rules and counter to the Court’s order that the parties
supplement their respective infringement-related contentions. We will want to meet and confer early next week to
discuss this. Please let us know which attorney on your team we should contact for scheduling a teleconference.

Best regards,
Chris




From: Stahnke, Sarah (Perkins Coie) [mailto:SStahnke@perkinscoie.com]
Sent: Friday, September 01, 2017 7:46 PM
To: Gerson, Christopher; JJennison@perkinscoie.com; Cardenas-Navia, Jaime F.; arussell@shawkeller.com;
CMcCullough@perkinscoie.com; cscampbell@perkinscoie.com; JCrop@perkinscoie.com; jshaw@shawkeller.com;
kkeller@shawkeller.com; MSFT-PhilipsTeam@perkinscoie.com; Cunningham, Tiffany P. (Perkins Coie)
Cc: 'Silver, Daniel'; 'Benjamin Smyth'; 'Ford, Katie'; 'Pearson, Tamera (TPearson@McCarter.com)'; #Philips Prosecution
Bar
Subject: RE: Koninklijke Philips N.V. matters, Nos. 15-1125, 15-1127, 15-1130, 15-1131, and 15-1170

Hello Jaime,

Thanks for your email. In response to your questions about our upcoming ESI production, I can confirm that our ESI search includes
not only emails, but other relevant folders, drives, and document collections. Our upcoming ESI production includes collections from
the 12 custodians listed below. We are also in the process of collecting and processing data from one additional custodian, Juan


                                                                 6
                Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 12 of 98
Rosas. A list of the agreed-upon search terms is below. In addition, the production is also going to include documents responsive to
outstanding discovery requests.
                                                th
We are also reviewing your letter of August 15 regarding our document production. After we make our production next week, we
will provide a response addressing any remaining issues.
                       th
Finally, your August 10 letter requested supplemental responses to Interrogatories 1 and 2. We provided our Second Supplemental
                                               rd
Responses to these interrogatories on August 23 .

Please let me know if you have any additional questions.

Regards,
Sarah

Sarah Stahnke | Perkins Coie LLP
ASSOCIATE
3150 Porter Drive
Palo Alto, CA 94304-1212
D. +1.650.838.4489
F. +1.650.838.4350
E. SStahnke@perkinscoie.com


CUSTODIANS
Viswanathan, Sha
Drouin, Nick
Reid, Paul
Karachale, Jan
Hinnant, Neil
Tu, Xiao
Crawford, Beau
Gallo, Kevin
Woodman, Aaron
Buxton, Bill
Conti, Dan
Jenks, Andrew

SEARCH TERMS
    1. ((Philips) OR (Phillips) OR (Koninklijke)) (NEAR(20) ((Asustek) OR (Asus) OR (Visual Land) OR (Double Power) OR
       (Zowee) OR (Yifang) OR (E-Fun) OR (Acer) OR (HTC) OR (Southern Telecom))
    2. ((Philips) OR (Phillips) OR (Koninklijke) OR (RE44913) OR (RE 44,913) OR (RE44,913) OR (913 patent) OR (6,690,387)
       OR (6690387) OR (387 patent) OR (7,184,064) OR (7184064) OR (064 patent) OR (7,529,806) OR (7529806) OR (806
       patent) OR (5,910,797) OR (5910797) OR (797 patent) OR (6,522,695) OR (6522695) OR (695 patent) OR (RE44006)
       OR (RE 44,006) OR (006 patent) OR (8,543,819) OR (8543819) OR (819 patent) OR (9,436,809) OR (9436809) OR
       (809 patent) OR (6,772,114) OR (6772114) OR (114 patent) OR (RE43564) OR (RE 43,564) OR (564 patent))
       (NEAR(20)) ((IPR) OR (Inter Partes Review))
    3. (@philips.com)
    4. (((inertia) (NEAR(3)) (scroll)) OR ((fling) (NEAR(3)) (scroll)) OR ((icon) (NEAR(3)) (select)) OR ((inertial) (NEAR(3)) (scroll)) OR
       (smooth-scroll) OR ((smooth) (NEAR(3)) (scroll)) OR ((momentum) (NEAR(3)) scroll)) OR (press and hold)) (NEAR(30))
       ((Surface) OR (Lumia) OR (Windows))
    5. (((screen rotation) OR (screen orientation)) (NEAR(20)) ((Accelerometer) OR (orientation sensor)) (NEAR(30))
       ((Windows) OR (Lumia))
    6. ((HDCP) OR (Highbandwidth Digital Content) OR (DCP) OR (Digital Content Protection)) (NEAR(100)) ((Xbox) or (Windows) or
       (Lumia) or (Surface))
    7. ((HDCP 2) OR (Highbandwidth Digital Content Protection 2)) (NEAR(20)) (Xbox)
    8. ((HDCP) OR (Highbandwidth Digital Content)) (NEAR(20)) (locality detection) (NEAR(20)) (Xbox)
    9. (PlayReady) (NEAR(20)) ((ND) OR (Network Device))
                                                                     7
          Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 13 of 98
10. (PlayReady) (NEAR(20)) ((proximity detection) OR (in-Home content distribution))
11. ((Windows Media Digital Rights Management) OR (WMDRM) OR (Windows Media DRM)) (NEAR(20)) ((ND) OR (Network
    Device))
12. ((Windows Media Digital Rights Management) OR (WMDRM) OR (Windows Media DRM)) (NEAR(20)) ((proximity detection)
    OR (in-Home content distribution))
13. ((HLS) or (HTTP live streaming)) (NEAR(100)) ((Edge) or (Internet Explorer) or (Windows) or (Lumia) or (Surface) or (Xbox))
14. ((MPEG-DASH) OR (Dynamic Adaptive Streaming over HTTP)) (NEAR(100)) ((Edge) OR (Internet Explorer) OR (Windows) OR
    (Lumia) OR (Surface) OR (Xbox))
15. ((FLAC) OR (Free Lossless Audio Codec)) (NEAR(100)) ((Edge) OR (Groove) OR (Xbox) OR (Windows) OR (Surface) OR (Lumia))
16. ((Screen rotation) (NEAR(20)) ((Accelerometer) OR (Simple orientation sensor)) (NEAR(20)) ((Windows) OR (Lumia))
17. ((touch keyboard) OR (soft keyboard) OR (virtual keyboard) OR (parent-child keyboard)) (NEAR(20)) ((Surface) OR (Lumia)
    OR (Windows))
18. ((inertia scroll) OR (fling scroll) OR (icon selection)) (near (20)) ((Surface) OR (Lumia) OR (Windows))
19. ((magnifier) OR (magnify)) (NEAR(20) ((Surface) OR (Lumia) OR (Windows))
20. (RE44913) OR (RE 44,913) OR (RE44,913) OR (913 patent)
21. (6,690,387) OR (6690387) OR (387 patent)
22. (7,184,064) OR (7184064) OR (064 patent)
23. (7,529,806) OR (7529806) OR (806 patent)
24. (5,910,797) OR (5910797) OR (797 patent)
25. (6,522,695) OR (6522695) OR (695 patent)
26. (8,543,819) OR (8543819) OR (819 patent)
27. (9,436,809) OR (9436809) OR (809 patent)
28. (RE43564) OR (RE 43,564) OR (RE43,564) OR (564 patent)
29. ((Philips) OR (Koninklijke)) (NEAR(20) ((Asustek) OR (Asus) OR (Visual Land) OR (Double Power) OR (Zowee) OR (Yifang) OR
    (E-Fun) OR (Acer))
30. CN2002813192 OR 02813192 OR EP20020741079 OR 02741079 OR JP20030511081 OR "03-511081" OR KR20037003098
    OR WO2002IB02647 OR "IB02/02647"
31. CN1692328 OR 1692328 OR EP1405164 OR 1405164 OR "EP 1 405 164" OR JP2004534318 OR "04-534318" OR
    KR20030027105 OR "03-027105" OR WO03005179 OR 03005179
32. AT20030766508 OR 03766508 OR AT20080160321 OR 08160321 OR AU20030246997 OR CN2003817847 OR 03817847 OR
    DK20080160321 OR 08160321 OR EP20030766508 OR 03766508 OR EP20080160321 OR 08160321 OR EP20100182321 OR
    10182321 OR ES20030766508 OR "03 766508" OR ES20080160321 OR "08 160321" OR JP20040525600 OR "04-525600" OR
    JP20100103072 OR "10-103072" OR KR20057001459 OR WO2003IB02932 OR "IB03/02932"
33. AT416552 OR 416552 OR AT523019 OR 523019 OR AU2003246997 OR CN1672382 OR 1672382 OR DK1973297 OR "1 973
    297" OR EP1527586 OR 1527586 OR "EP 1 527 586" OR EP1973297 OR 1973297 OR "EP 1 973 297" OR EP2270700 OR
    2270700 OR "EP 2270700" OR ES2316826 OR "2 316 826" OR ES2372780 OR "2 372 780" OR JP4644487 OR 4644487 OR
    JP2005534260 OR "05-534260" OR JP2010220235 OR "10-220235" OR KR20050027262 OR "05-027262" OR KR101016983
    OR WO2004014037 OR 2004014037
34. CN2000802072 OR 00802072 OR CN2000802061 OR 00802061 OR CN2000802062 OR 00802062 OR DE2000633011 OR
    DE2000636074 OR EP20000979470 OR 00979470 OR EP20000967688 OR 00967688 OR EP20000966063 OR 00966063 OR
    EP20000967687 OR 00967687 OR ES20000967687 OR "00 967687" OR JP20010526697 OR "01-526697" OR JP20010527527
    OR "01-527527" OR JP20010527528 OR "01-527528" OR JP20010526694 OR "01-526694" OR TW20000119788
    WO2000EP09086 OR "EP00/09086" OR WO2000EP09220 OR "EP00/09220" OR WO2000EP09083 OR "EP00/09083" OR
    WO2000EP09204 OR "EP00/09204"
35. CN1335949 OR 1335949 OR CN1153123 OR 1153123 OR CN1336064 OR 1336064 OR CN1201541 OR 1201541 OR
    CN1340265 OR 1340265 OR CN1201542 OR 1201542 OR DE60033011 OR 60033011 OR "600 33 011" OR DE60036074 OR
    60036074 OR "600 36 074" OR EP1131930 OR 1131930 OR "EP 1 131 930" OR EP1133721 OR 1133721 OR "EP 1 133 721"
    OR EP1133726 OR 1133726 OR "EP 1 133 726" OR EP1133860 OR 1133860 OR "EP 1 133 860" OR ES2291221 OR "2 291
    221" OR JP2003510716 OR "03-510716" OR JP2003510733 OR "03-510733" OR JP2003510734 OR "03-510734" OR
    JP2003510926 OR "03-510926" OR TW507445 OR 507445 OR WO0123991 OR 0123991 OR WO0123994 OR 0123994 OR
    WO0124473 OR 0124473 OR WO0124474 OR 0124474
36. DE1996623704 OR EP19960900407 OR 96900407 OR JP19960524787 OR "96-524787" OR KR19960705797 OR "96-705797"
    OR TW19960101506 OR 85101506 OR WO1996IB00067 OR "IB96 00067"
37. DE69623704 OR 69623704 OR "696 23 704" OR EP0755536 OR 0755536 OR "EP 0 755 536" OR JP3850032 OR 3850032 OR
    JPH09512373 OR KR100404994 OR TW289817 OR 289817 OR WO9625702 OR 9625702
38. AR1999P101200 OR AU19990024376 OR BG19990103895 OR BR19999906328 OR CA19992290644 OR CN1999800722 OR
    999800722 OR EP19990903866 OR 99903866 OR IL19990132964 OR JP19990546757 OR "99-546757" OR MY1999PI01000

                                                            8
               Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 14 of 98
          OR NO19990005661 OR 19995661 OR RU19990127450 OR SK19990001533 OR TW19990103645 OR WO1999IB00351 OR
          "IB99/00351" OR YU19990000672 OR ZA19990002112
    39.   AR019007 OR AU762222 OR 762222 OR AU2437699 OR "99-24376" OR BG63236 OR 63236 OR BG103895 OR 103895 OR
          BR9906328 OR "9906328-0" OR "PI9906328.0" OR CA2290644 OR 2290644 OR CN1157853 OR 1157853 OR CN1269070 OR
          1269070 OR EP0981862 OR 0981862 OR "EP 0 981 862" OR IL132964 OR 132964 OR JP4248026 OR 4248026 OR
          JP2001527735 OR "01-527735" OR MY123270 OR "123270-A" OR NO995661 OR 19995661 OR RU2219655 OR 2219655 OR
          SK153399 OR "99-PV1533" OR TW484284 OR 484284 OR WO9948214 OR 9948214 OR YU67299 OR YU49282 OR
          ZA9902112
    40.   CN1165832 OR 1165832 OR CN1263616 OR 1263616 OR DE69910710 OR 69910710 OR "699 10 710" OR EP0990202 OR
          0990202 OR "EP 0 990 202" OR JP2002505783 OR "02-505783" OR JP4932979 OR 4932979 OR JP2012089159 OR "12-
          089159" OR JP5543426 OR 5543426 OR TW497063 OR 497063 OR WO9954807 OR 9954807
    41.   CN1999800485 OR 99800485 OR DE1999610710 OR EP19990901845 OR 99901845 OR JP19990552660 OR "99-552660" OR
          JP20110282959 OR "11-282959" OR TW19990105955 OR 88105955 OR WO1999IB00256 OR "IB99/00256"
    42.   AU20020367041 OR CN2002826403 OR CN20101207329 OR 20101207329 OR CN20111215608 OR 20111215608 OR
          CN2014170778 OR CN20141792088 OR 20141792088 OR DK20020790580 OR 02790580 OR EP20020790580 OR 02790580
          OR "EP 02 790580" OR EP20130184226 OR 13184226 OR EP20130184227 OR 13184227 OR EP20140166393 OR 14166393
          OR ES20020790580 OR "02 790580" OR JP20030560652 OR "03-560652" OR JP20090024021 OR "09-024021" OR
          JP20110280064 OR "11-280064" OR JP20130257831 OR "13-257831" OR JP20140245806 OR "14-245806" OR
          KR20047010305 OR PT20020790580 OR 020790580 OR SI20020031074 OR 020031074 OR WO2002IB05422 OR
          "IB02/05422"
    43.   AU2002367041 OR CN1695105 OR 1695105 OR CN101866268 OR 1866268 OR CN102270098 OR 2270098 OR
          CN103761049 OR 3761049 OR CN104598149 OR 4598149 OR DK1459165 OR 1459165 OR EP1459165 OR 1459165 OR "EP 1
          459 165" OR EP2698698 OR 2698698 OR "EP 2 698 698" OR EP2698699 OR 2698699 OR "EP 2 698 699" OR EP2767892 OR
          2767892 OR "EP 2 767 892" OR ES2578253 OR "2 578 253" OR JP2005515530 OR "05-515530" OR JP4981243 OR 4981243
          OR JP5356849 OR 5356849 OR JP2009104649 OR "09-104649" OR JP2012079339 OR "12-079339" OR JP5826623 OR
          5826623 OR JP5945264 OR 5945264 OR JP2014089729 OR "14-089729" OR JP2015092358 OR "15-092358" OR
          KR100971452 OR KR20040071767 OR "04-071767" OR PT1459165 OR 1459165 OR SI1459165 OR 1459165 OR
          WO03060622 OR 03060622
    44.   CN1192355 OR 1192355 OR CN1337043 OR 1337043 OR DE60019268 OR 60019268 OR "600 19 268" OR EP1147514 OR
          1147514 OR "EP 1 147 514" OR JP2003514266 OR "03-514266" OR JP5220254 OR 5220254 OR JP2012027498 OR "12-
          027498" OR WO0137263 OR 0137263 OR CN2000802758 OR 00802758 OR DE2000619268 OR EP20000975894 OR
          00975894 OR JP20010537725 OR "01-537725" OR JP20110231780 OR "11-231780" OR WO2000EP10362 OR "EP00/10362"
    45.   DE1997632767 OR EP19970909543 OR 97909543 OR JP19980528572 OR "98-528572" OR WO1997IB01416 OR
          "IB97/01416"
    46.   DE69732767 OR 69732767 OR "697 32 767" OR EP0888687 OR 0888687 OR "EP 0 888 687" OR JP4040689 OR 4040689 OR
          JP2000506714 OR "00-506714" OR WO9828912 OR 9828912
    47.   "10/156409" OR "10/034375" OR "10/736938" OR "09/433257" OR "08/601140" OR "09/270440" OR "08/772080" OR
          "12/508917" OR "09/710916" OR "09/619426" OR "14/538492" OR "10/156,409" OR "10/034,375" OR "10/736,938" OR
          "09/433,257" OR "08/601,140" OR "09/270,440" OR "08/772,080" OR "12/508,917" OR "09/710,916" OR "09/619,426" OR
          "14/538,492" OR "409 App*" OR "375 App*" OR "938 App*" OR "257 App*" OR "140 App*" OR "440 App*" OR "080 App*"
          OR "917 App*" OR "916 App*" OR "426 App*" OR "492 App*"



From: Gerson, Christopher [mailto:cgerson@FCHS.COM]
Sent: Thursday, August 31, 2017 5:05 PM
To: Jennison, Judy (SEA); Cardenas-Navia, Jaime F.; arussell@shawkeller.com; McCullough, Christina J. (SEA); Campbell,
Chad (PHX); Crop, Jared (PHX); jshaw@shawkeller.com; kkeller@shawkeller.com; *MSFT - Philips Team; Cunningham,
Tiffany P. (CHI); Stahnke, Sarah (PAO)
Cc: 'Silver, Daniel'; 'Benjamin Smyth'; 'Ford, Katie'; 'Pearson, Tamera (TPearson@McCarter.com)'; #Philips Prosecution
Bar
Subject: RE: Koninklijke Philips N.V. matters, Nos. 15-1125, 15-1127, 15-1130, 15-1131, and 15-1170

Hi Sarah,

It is our understanding from Judy that you are taking over for Michelle Cunningham on the above-listed Philips cases,
including for issues related to ESI. From Judy’s email below, it looks as though Microsoft is preparing to make an ESI
                                                             9
              Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 15 of 98
production next week. Before Michelle left, we were in the middle of discussing a few outstanding issues regarding the
scope of your ESI collection (see,e.g., my July 6 email to her), but I do not believe we received confirmation from
Michelle that all of these issues have been resolved. To that end, could you please send to us: (1) the list of custodians
for whom Microsoft will be providing ESI; (2) the list of search terms you are using; and (3) confirmation that the ESI
search will cover not just emails but also, in accordance with Section 5(b) of the Delaware Default Standard for
Discovery, at least the likely-relevant folders, drives, or other document collections maintained by your custodians or
contained in your identified non-custodial data sources?

We can then quickly cross check this to see if there are any remaining disagreements between the parties about the
scope of your ESI collection. If you would like to discuss this at any time over the phone, please let me know.

Thanks,
Chris



From: Jennison, Judy (Perkins Coie) [mailto:JJennison@perkinscoie.com]
Sent: Thursday, August 31, 2017 12:13 AM
To: Cardenas-Navia, Jaime F.; arussell@shawkeller.com; CMcCullough@perkinscoie.com; cscampbell@perkinscoie.com;
JCrop@perkinscoie.com; jshaw@shawkeller.com; kkeller@shawkeller.com; MSFT-PhilipsTeam@perkinscoie.com;
Cunningham, Tiffany P. (Perkins Coie)
Cc: 'Silver, Daniel'; 'Benjamin Smyth'; 'Ford, Katie'; 'Pearson, Tamera (TPearson@McCarter.com)'; #Philips Prosecution
Bar
Subject: RE: Koninklijke Philips N.V. matters, Nos. 15-1125, 15-1127, 15-1130, 15-1131, and 15-1170

Hi Jaime,

Thanks for your email. I need to confer with my client before we talk; I should have more information on Friday.

The ESI production hit a technical glitch, which slowed things down. But it is back on track and should go out by early
next week.

With regard to the aggregate sales data, we will prepare high level data for you to share with your client. We should
have that for you next week.

Best,
Judy

Judy Jennison | Perkins Coie LLP
PARTNER
D. +1.206.359.3489
C. +1.425.736.8666



From: Cardenas-Navia, Jaime F. [mailto:JCardenas-Navia@FCHS.COM]
Sent: Wednesday, August 30, 2017 9:06 AM
To: Jennison, Judy (SEA); arussell@shawkeller.com; McCullough, Christina J. (SEA); Campbell, Chad (PHX); Crop, Jared
(PHX); jshaw@shawkeller.com; kkeller@shawkeller.com; *MSFT - Philips Team; Cunningham, Tiffany P. (CHI)
Cc: 'Silver, Daniel'; 'Benjamin Smyth'; 'Ford, Katie'; 'Pearson, Tamera (TPearson@McCarter.com)'; #Philips Prosecution
Bar
Subject: RE: Koninklijke Philips N.V. matters, Nos. 15-1125, 15-1127, 15-1130, 15-1131, and 15-1170

Hi Judy,
                                                             10
               Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 16 of 98

We are available from 2-5pm ET today and tomorrow to discuss loosening the restrictions on access to financial
information. We would also like an update on Microsoft’s production of ESI on this call, as the issue has been pending
for quite some time.

In the meantime, we would like to move forward with identifying data that may be shared with Philips’ Aggregate Sales
Information Internal Representative under the existing agreement. Please confirm that the following information, which
is expressly covered by section 13 of the protective order, may be shared:

        Sales volume columns of MSFT_PHILIPS_00005866 (i.e., columns A-K of the “FY14” tab, columns A-P of the
         “FY15” tab, columns A-P of the “FY16” tab, and columns A-I of the “FY17” tab)
        “License Pivot” tab of MSFT_PHILIPS_00087045
        “License Pivot” tab of MSFT_PHILIPS_00087047
        “License Pivot” tab of MSFT_PHILIPS_00087048
        “Unit Pivot” tab of MSFT_PHILIPS_00087053

Regards,
Jaime

Jaime F. Cardenas-Navia
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2306
F 212-218-2200
JCardenas-Navia@FCHS.COM
http://www.fitzpatrickcella.com
Bio


From: Jennison, Judy (Perkins Coie) [mailto:JJennison@perkinscoie.com]
Sent: Tuesday, August 29, 2017 7:06 PM
To: Cardenas-Navia, Jaime F.; arussell@shawkeller.com; CMcCullough@perkinscoie.com; cscampbell@perkinscoie.com;
JCrop@perkinscoie.com; jshaw@shawkeller.com; kkeller@shawkeller.com; MSFT-PhilipsTeam@perkinscoie.com;
Cunningham, Tiffany P. (Perkins Coie)
Cc: 'Silver, Daniel'; 'Benjamin Smyth'; 'Ford, Katie'; 'Pearson, Tamera (TPearson@McCarter.com)'; #Philips Prosecution
Bar
Subject: RE: Koninklijke Philips N.V. matters, Nos. 15-1125, 15-1127, 15-1130, 15-1131, and 15-1170

Hi Jaime:

Pursuant to section 13 of the protective order, we object to disclosure of the documents identified in Microsoft’s response and
supplemental response to Interrogatory No. 2 (including but not limited to, the documents identified in your August 22 and August
23 emails) to Philips’ Aggregate Sales Information Internal Representatives.

However, Microsoft is willing to discuss a mutual relaxation of the restrictions on both Microsoft’s and Philips’ competitive decision
makers, allowing more access on both sides. Is that something Philips is willing to discuss?

Best,
Judy

Judy Jennison | Perkins Coie LLP
                                                                  11
              Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 17 of 98
PARTNER
D. +1.206.359.3489
C. +1.425.736.8666



From: Cardenas-Navia, Jaime F. [mailto:JCardenas-Navia@FCHS.COM]
Sent: Wednesday, August 23, 2017 3:37 PM
To: arussell@shawkeller.com; McCullough, Christina J. (SEA); Campbell, Chad (PHX); Crop, Jared (PHX); Jennison, Judy
(SEA); jshaw@shawkeller.com; kkeller@shawkeller.com; Cunningham, Michelle (SDO); *MSFT - Philips Team
Cc: 'Silver, Daniel'; 'Benjamin Smyth'; 'Ford, Katie'; 'Pearson, Tamera (TPearson@McCarter.com)'; #Philips Prosecution
Bar
Subject: RE: Koninklijke Philips N.V. matters, Nos. 15-1125, 15-1127, 15-1130, 15-1131, and 15-1170

Microsoft Counsel,

In addition to the documents identified in my previous email, please let us know if the following documents may be
shared with Philips’ Aggregate Sales Information Internal Representative pursuant to § 13(b) of the protective order:

       MSFT_PHILIPS_00081684-85
       MSFT_PHILIPS_00087044
       MSFT_PHILIPS_00087046
       MSFT_PHILIPS_00087049-52
       MSFT_PHILIPS_00087054-55

All of the documents listed above and in my previous email were identified in Microsoft’s supplemental response to
Philips’ Interrogatory No. 2.

Please call me if you have any questions or would like to discuss.

Regards,
Jaime

Jaime F. Cardenas-Navia
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2306
F 212-218-2200
JCardenas-Navia@FCHS.COM
http://www.fitzpatrickcella.com
Bio


From: Cardenas-Navia, Jaime F.
Sent: Tuesday, August 22, 2017 5:26 PM
To: arussell@shawkeller.com; CMcCullough@perkinscoie.com; cscampbell@perkinscoie.com; JCrop@perkinscoie.com;
JJennison@perkinscoie.com; jshaw@shawkeller.com; kkeller@shawkeller.com; MCunningham@perkinscoie.com; MSFT-
PhilipsTeam@perkinscoie.com
Cc: 'Silver, Daniel'; Benjamin Smyth; Ford, Katie; Pearson, Tamera (TPearson@McCarter.com); #Philips Prosecution Bar
Subject: Koninklijke Philips N.V. matters, Nos. 15-1125, 15-1127, 15-1130, 15-1131, and 15-1170

                                                            12
              Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 18 of 98

Microsoft Counsel,

Please let us know if we may share the following documents with Philips’ Aggregate Sales Information Internal
Representative pursuant to § 13(b) of the protective order:

       MSFT_PHILIPS_00005866
       MSFT_PHILIPS_00087045
       MSFT_PHILIPS_00087047
       MSFT_PHILIPS_00087048
       MSFT_PHILIPS_00087053

Regards,
Jaime

Jaime F. Cardenas-Navia
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2306
F 212-218-2200
JCardenas-Navia@FCHS.COM
http://www.fitzpatrickcella.com
Bio




This email message and any attachments are intended for the use of the addressee(s) indicated above.
Information that is privileged or otherwise confidential may be contained therein. If you are not the intended
recipient(s), you are hereby notified that any dissemination, review or use of this message, documents or
information contained therein is strictly prohibited. If you have received this message in error, please
immediately delete it and notify us by telephone at (212) 218-2100. Thank you.




NOTICE: This communication may contain privileged or other confidential information. If you have received it in error,
please advise the sender by reply email and immediately delete the message and any attachments without copying or
disclosing the contents. Thank you.



NOTICE: This communication may contain privileged or other confidential information. If you have received it in error,
please advise the sender by reply email and immediately delete the message and any attachments without copying or
disclosing the contents. Thank you.




                                                           13
                   Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 19 of 98

NOTICE: This communication may contain privileged or other confidential information. If you have received it in error,
please advise the sender by reply email and immediately delete the message and any attachments without copying or
disclosing the contents. Thank you.



NOTICE: This communication may contain privileged or other confidential information. If you have received it in error,
please advise the sender by reply email and immediately delete the message and any attachments without copying or
disclosing the contents. Thank you.



NOTICE: This communication may contain privileged or other confidential information. If you have received it in error,
please advise the sender by reply email and immediately delete the message and any attachments without copying or
disclosing the contents. Thank you.



NOTICE: This communication may contain privileged or other confidential information. If you have received it in error, please advise the sender by reply email and
immediately delete the message and any attachments without copying or disclosing the contents. Thank you.




                                                                                14
Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 20 of 98




        SHARRET EXHIBIT 317
Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 21 of 98
Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 22 of 98
Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 23 of 98




        SHARRET EXHIBIT 318
              Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 24 of 98


Cardenas-Navia, Jaime F.

From:                             Cardenas-Navia, Jaime F.
Sent:                             Friday, October 06, 2017 7:00 PM
To:                               SStahnke@perkinscoie.com; Gerson, Christopher
Cc:                               CMcCullough@perkinscoie.com; Cunningham, Tiffany P. (Perkins Coie); Nguyen, Theresa
                                  (Perkins Coie); Thomas, Lois (Perkins Coie); 'Silver, Daniel'; 'Ford, Katie'; Pearson, Tamera
                                  (TPearson@McCarter.com); #Philips Prosecution Bar
Subject:                          RE: Koninklijke Philips N.V. matters, Nos. 15-1125, 15-1127, 15-1130, 15-1131, and
                                  15-1170


Hi Sarah,

Thank you for speaking with us on Wednesday. I write to confirm our understanding of what was discussed and to
follow-up on a few issues.

    1. Categories of Documents Identified in My August 15th Letter as Deficiently Produced

As was stated on the call, there are many categories of documents that Microsoft has not yet produced or has
deficiently produced. Though we only specifically discussed a few of these types of documents (which are addressed
further below), Philips expects Microsoft to search for and produce all the documents that fall within the categories laid
out in my August 15th letter. You indicated on the phone that you did not know if those categories of documents were
being searched for, but that you would look into it, and let us know if Microsoft intended to withhold any of the
requested categories of documents. Please let us know this by no later than Friday, October 13 th, and to the extent
Microsoft is not searching for or not intending to produce any documents that fall within the identified categories,
please let us know Microsoft’s basis for doing so. Further, please produce all documents that fall within the categories of
documents identified in my August 15th letter no later than Friday, October 20th, which is more than two months from
when these categories of documents were identified and nearly five months after the deadline for the substantial
completion of document production.

    2. Deficiencies in Microsoft’s Production of Development Documents

One of the specific categories of documents we discussed are documents that describe the development of the accused
functionalities (herein “development documents”). As you requested, here is a list of development documents that have
not been produced:

    -   ’913 Patent:
            o development documents related to touch keyboards for Windows 10 and Windows 10 Mobile
    -   ’387/’064 Patents:
            o development documents related to panning and inertial panning for Windows 8.1, Windows 10,
                Windows Phone 8.1, and Windows 10 Mobile
            o development documents related to hold-and-drag for all operating systems (Windows 7, Windows 8,
                Windows 8.1, Windows 10, Windows Phone 8.1, and Windows 10 Mobile)
    -   ’806 Patent:
            o development documents related to the use of MPEG-DASH in PlayReady for all versions except Version
                1.2 (October 2014)
    -   ’819/’809 Patents:
            o development documents (including protocol specifications) related to WMDRM-ND for all versions
                except Version 3.0 (October 2008)
            o development documents (including protocol specifications) related to PlayReady-ND for all versions

                                                             1
              Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 25 of 98
    -   ’564 Patent:
            o development documents related to lens mode and full screen mode magnification for Windows 8,
                Windows 8.1, and Windows 10
            o development documents related to accessibility magnification for Windows Phone 8.1 and Windows 10
                Mobile
            o development documents related to double-tap magnification for Windows 8, Windows 8.1, and
                Windows 10
            o development documents related to pinch zoom magnification for Windows 8.1, Windows 10, Windows
                Phone 8.1, and Windows 10 Mobile

Please let us know if Microsoft intends to withhold any of these requested documents, and Microsoft’s basis for doing
so, by Friday, October 13th, and please produce these documents no later than Friday, October 20th. We note that this
list contains the unproduced development documents that Philips is currently aware of, and may be supplemented.

Also, as was mentioned on the call, Philips is open to Microsoft proposing that certain versions are representative of
other versions for particular functionalities (e.g., that a particular version of PlayReady-ND is representative of all
accused versions, or that the Windows 7 version of the full screen magnifier is representative of the full screen magnifier
in subsequent versions of Windows). Please let us know if you have any such proposals.

    3. Deficiencies in Microsoft’s Production of Core Infringement Documents

We also briefly discussed Microsoft’s deficient production of core infringement documents. This category of documents
includes user guides, help guides, bills of materials, and detailed technical specifications for certain hardware
components (e.g., touchscreens, accelerometers, and hardware components involved with implementing HDCP 2.x). S ee
my September 15th letter re RFPs. You indicated on the phone that some of these documents (e.g., user guides) will be
produced in an upcoming production by Microsoft, and that Microsoft would search for the detailed technical
specifications for the identified hardware components. Again, please let us know if Microsoft intends to withhold any of
these requested documents, and Microsoft’s basis for doing so, by Friday, October 13 th, and please produce these
documents no later than Friday, October 20th.

    4. Microsoft’s Upcoming Production of Documents

You indicated during the call that Microsoft will make a document production in about a week that will include the
remainder of Microsoft’s ESI documents as well as some additional core technical documents. You were not sure what
specific core technical documents were included, but indicated that you would investigate and let us know. As was
stated on the call, it would be unacceptable for Microsoft to stop its document search efforts once it makes this
production, and then wait until Philips reviews the production and re-alerts Microsoft of deficiencies in its document
production. This would not be a good faith effort by Microsoft to fulfill its discovery obligations. Our understanding from
the call was that Microsoft will carry out efforts to cure its document deficiencies in parallel with its upcoming document
production. That is, Microsoft will finish preparing and make its document production, while continuing to search for
documents that fall within the categories outlined in my August 15th letter. Please let us know immediately if that is not
the case.

    5. Deficiencies in Microsoft’s Response to Philips’ Interrogatory No. 1

As was stated on the call, Philips expects Microsoft to provide a response to Interrogatory No. 1 for all “Relevant
Products.” S eemy August 10th and September 15th letters re ROGs 1 and 2. Such a response would not only address all
products that are identified by name in Philips’ Amended Infringement Contentions, but also, for example, all Microsoft
products that are preloaded with or may be upgraded to run any of the accused Windows operating systems or other
accused software. Thus, at minimum, Microsoft should be identifying all Lumia, Surface, and Xbox devices that run any
of the accused Windows operating systems or other accused software (e.g., PlayReady-ND). You indicated that you
would discuss this issue with your team and get back to us. Please do so by next Friday, October 13 th.

                                                             2
                Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 26 of 98

      6. Deficiencies in Microsoft’s Response to Philips’ Interrogatory No. 2

Regarding Philips’ request that Microsoft provide its financial information on a monthly basis, you indicated that the
Excel spreadsheets that Microsoft has produced are capable of showing the data on a monthly basis. We are looking into
this and will let you know if we have any questions.

You also stated that the financial information requested in my August 10th letter has been provided through the
Microsoft P&L statements that have been produced. We are looking into this. We requested that Microsoft produce
native versions of these P&Ls, as the produced pdfs are often low quality and difficult to review. Please let us know if
Microsoft will be producing native versions of its P&Ls, and if not, please provide Microsoft’s basis for not doing so.

      7. 30(b)(6) Depositions

Chris Gerson followed up on this issue via email earlier today.

      8. Deficiencies in Microsoft’s Production of Source Code

We asked when Microsoft expects to supplement its source code production in light of Philips’ Amended Infringement
Contentions, and you indicated that you were still reviewing Philips’ contentions and did not know. Microsoft has now
had a week to review Philips’ contentions. It should be apparent from even a quick review that Philips has charted all
accused operating systems for each accused functionality. Please confirm by Wednesday, October 11 th that Microsoft
will produce its relevant source code for all the accused operating systems and functionalities, or explain why Microsoft
is not doing so and let us know when you are available to meet and confer. To be clear, Philips maintains that Microsoft
has improperly withheld source code for many of the accused operating systems and functionalities. We hope, however,
that these past disagreements are moot in light of Philips’ amended contentions.

Separately, for the accused operating systems and accused functionalities for which Microsoft has produced some
source code, we will follow-up early next week to identify deficiencies. Given the case schedule, we expect to resolve
these issues by the end of next week.

Please let us know if we missed anything or did not accurately capture something. We look forward to continuing to
work with you to move forward on discovery.

Best regards,
Jaime

Jaime F. Cardenas-Navia
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2306
F 212-218-2200
JCardenas-Navia@FCHS.COM
http://www.fitzpatrickcella.com
Bio



From: Stahnke, Sarah (Perkins Coie) [mailto:SStahnke@perkinscoie.com]
Sent: Tuesday, October 03, 2017 7:30 PM
To: Cardenas-Navia, Jaime F.; Gerson, Christopher
Cc: CMcCullough@perkinscoie.com; Cunningham, Tiffany P. (Perkins Coie); Nguyen, Theresa (Perkins Coie); Thomas,

                                                             3
              Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 27 of 98
Lois (Perkins Coie); 'Silver, Daniel'
Subject: RE: Koninklijke Philips N.V. matters, Nos. 15-1125, 15-1127, 15-1130, 15-1131, and 15-1170

Sounds good, Jaime. Talk to you then.



From: Cardenas-Navia, Jaime F. [mailto:JCardenas-Navia@FCHS.COM]
Sent: Tuesday, October 03, 2017 3:17 PM
To: Stahnke, Sarah (PAO); Gerson, Christopher
Cc: McCullough, Christina J. (SEA); Cunningham, Tiffany P. (CHI); Nguyen, Theresa (Reese) (SEA); Thomas, Lois (SEA);
'Silver, Daniel'
Subject: RE: Koninklijke Philips N.V. matters, Nos. 15-1125, 15-1127, 15-1130, 15-1131, and 15-1170

Hi Sarah,

Not a problem, tomorrow at 2:30 pacific works for us. We can use the call information below:

Dial-in: 866-906-9372
Code: 7914248

Jaime F. Cardenas-Navia
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2306
F 212-218-2200
JCardenas-Navia@FCHS.COM
http://www.fitzpatrickcella.com
Bio


From: Stahnke, Sarah (Perkins Coie) [mailto:SStahnke@perkinscoie.com]
Sent: Tuesday, October 03, 2017 3:00 PM
To: Cardenas-Navia, Jaime F.; Gerson, Christopher
Cc: CMcCullough@perkinscoie.com; Cunningham, Tiffany P. (Perkins Coie); Nguyen, Theresa (Perkins Coie); Thomas, Lois
(Perkins Coie)
Subject: RE: Koninklijke Philips N.V. matters, Nos. 15-1125, 15-1127, 15-1130, 15-1131, and 15-1170

Hi Jaime, apologies, I now have another meeting at that time. We can be available at 2:30 Pacific tomorrow if that works
for you. We are also available all day Thursday.

Thanks,
Sarah

From: Cardenas-Navia, Jaime F. [mailto:JCardenas-Navia@FCHS.COM]
Sent: Tuesday, October 03, 2017 8:52 AM
To: Stahnke, Sarah (PAO); Gerson, Christopher
Cc: McCullough, Christina J. (SEA); Cunningham, Tiffany P. (CHI); Nguyen, Theresa (Reese) (SEA); Thomas, Lois (SEA)
Subject: RE: Koninklijke Philips N.V. matters, Nos. 15-1125, 15-1127, 15-1130, 15-1131, and 15-1170

Hi Sarah,
                                                            4
                Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 28 of 98

Tomorrow at 2pm pacific works for us.

Regards,
Jaime

Jaime F. Cardenas-Navia
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2306
F 212-218-2200
JCardenas-Navia@FCHS.COM
http://www.fitzpatrickcella.com
Bio


From: Stahnke, Sarah (Perkins Coie) [mailto:SStahnke@perkinscoie.com]
Sent: Tuesday, September 26, 2017 9:12 PM
To: Gerson, Christopher
Cc: Cardenas-Navia, Jaime F.; CMcCullough@perkinscoie.com; Cunningham, Tiffany P. (Perkins Coie); Nguyen, Theresa
(Perkins Coie); Thomas, Lois (Perkins Coie)
Subject: RE: Koninklijke Philips N.V. matters, Nos. 15-1125, 15-1127, 15-1130, 15-1131, and 15-1170

Hi Chris and Jaime, good talking to you today. I’m writing to follow up on a few points from our discussion.

First, you asked for our availability Tuesday and Wednesday next week to meet and confer regarding Jaime’s two letters of
September 15. We are available Tuesday from 11-12 Pacific and 1:30-4 Pacific, and Wednesday from 2-3:30 Pacific. Please let us
know what works best for you.

Second, we discussed the financial documents prepared for Philips’ Aggregate Internal Sales Representatives. Philips agreed that
these documents are for informational purposes only, and agreed not to use the metadata associated with the native documents in
any way. We will send you native versions of these documents, for informational purposes only, that you may share with your
Aggregate Internal Sales Representatives. Please note these documents are to be treated as “Highly Confidential” under the
protective order and are subject to the additional restrictions of Section 13(b).

Finally, you sought clarification on whether Philips would be permitted to share Microsoft’s “Highly Confidential – Source Code”
information with Microsoft’s co-defendants. We are looking into this issue and will get back to you as soon as we can.

Let me know if you have any additional questions.

Regards,
Sarah Stahnke


From: Gerson, Christopher [mailto:cgerson@FCHS.COM]
Sent: Tuesday, September 26, 2017 1:26 PM
To: Stahnke, Sarah (PAO)
Cc: Cardenas-Navia, Jaime F.
Subject: RE: Koninklijke Philips N.V. matters, Nos. 15-1125, 15-1127, 15-1130, 15-1131, and 15-1170




                                                                  5
               Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 29 of 98
Hi Sarah,

Thanks. We’ll try your office at 6 pm Eastern / 3 pm Pacific.

Chris

Christopher Gerson
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2215
F 212-218-2200
cgerson@FCHS.COM
http://www.fitzpatrickcella.com
Bio


From: Stahnke, Sarah (Perkins Coie) [mailto:SStahnke@perkinscoie.com]
Sent: Tuesday, September 26, 2017 4:25 PM
To: Gerson, Christopher
Cc: Cardenas-Navia, Jaime F.
Subject: RE: Koninklijke Philips N.V. matters, Nos. 15-1125, 15-1127, 15-1130, 15-1131, and 15-1170

Hi Chris, I can talk right now if that suits you. Alternatively, I’m free today from 2:30-3:30 pacific, or tomorrow morning
after 10am pacific. Let me know what works best for you.

Regards,
Sarah

From: Gerson, Christopher [mailto:cgerson@FCHS.COM]
Sent: Tuesday, September 26, 2017 11:47 AM
To: Stahnke, Sarah (PAO)
Cc: Cardenas-Navia, Jaime F.
Subject: Koninklijke Philips N.V. matters, Nos. 15-1125, 15-1127, 15-1130, 15-1131, and 15-1170

Hi Sarah,

We have a quick question for you related to Microsoft’s view regarding the treatment of documents labeled “Highly
Confidential -- Source Code” under the Protective Order in these cases. Could you let me know a good time to chat
today or tomorrow morning for 5-10 minutes? Let me know and we can call your office.

Thanks much,
Chris



Christopher Gerson
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800

                                                                6
                   Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 30 of 98
T 212-218-2215
F 212-218-2200
cgerson@FCHS.COM
http://www.fitzpatrickcella.com
Bio




This email message and any attachments are intended for the use of the addressee(s) indicated above.
Information that is privileged or otherwise confidential may be contained therein. If you are not the intended
recipient(s), you are hereby notified that any dissemination, review or use of this message, documents or
information contained therein is strictly prohibited. If you have received this message in error, please
immediately delete it and notify us by telephone at (212) 218-2100. Thank you.




NOTICE: This communication may contain privileged or other confidential information. If you have received it in error,
please advise the sender by reply email and immediately delete the message and any attachments without copying or
disclosing the contents. Thank you.



NOTICE: This communication may contain privileged or other confidential information. If you have received it in error,
please advise the sender by reply email and immediately delete the message and any attachments without copying or
disclosing the contents. Thank you.



NOTICE: This communication may contain privileged or other confidential information. If you have received it in error,
please advise the sender by reply email and immediately delete the message and any attachments without copying or
disclosing the contents. Thank you.



NOTICE: This communication may contain privileged or other confidential information. If you have received it in error, please advise the sender by reply email and
immediately delete the message and any attachments without copying or disclosing the contents. Thank you.




                                                                                7
Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 31 of 98




        SHARRET EXHIBIT 319
      Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 32 of 98




                                                     JONATHAN M. SHARRET        NEW YORK
                                                     JSharret@FCHS.COM          1290 Avenue of the Americas
                                                     212-218-2266               New York, NY 10104-3800
                                                                                T 212-218-2100
                                                     www.fitzpatrickcella.com   F 212-218-2200




October 11, 2017




VIA E-MAIL

Re:     Koninklijke Philips N.V. matters, Nos. 15-1125, 15-1127,
        15-1130, 15-1131, and 15-1170 (D. Del.)


Microsoft Counsel:

Below please find a summary of the accused functionalities for each asserted patent as well as
the operating systems and applications that Philips has accused of providing these accused
functionalities. These accused functionalities, and the accused operating systems and
applications in which they are found, are all charted in Philips’ Amended Infringement
Contentions, served September 29, 2017, and have been properly accused in the case since at
least Philips’ Initial Contentions, served December 9, 2016. For each of these accused
functionalities, Microsoft must produce source code for each of the applicable accused
operating systems and applications. Source code should be produced so that it is ready for
inspection on Monday, October 30.

If Microsoft does not agree to produce source code for any accused functionality or for any
accused operating system or application, please let us know immediately by indicating what
source code you are refusing to produce and your reason for refusing to produce it.

The ’913 Patent

          Accused Functionalities              Accused Operating Systems and Applications
Keyboards which allow pressing and             All editions of Windows 8, Windows RT 8,
holding a key to select a “child key”          Windows 8.1, and Windows RT 8.1
including: the standard keyboard, the
standard keyboard in shift mode, the
standard keyboard with symbols and
numbers, the split keyboard, the split
keyboard in shift mode, the split keyboard
with symbols and numbers, and all
variations on these keyboards, including
those based on screen orientation, location
and/or size of the keyboard, and keyboard
    Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 33 of 98



Microsoft Counsel
October 11, 2017
Page 2

modifications based on application (e.g.,
when entering text in an Internet browser).
Keyboards which allow pressing and             All editions of Windows 10
holding a key to select a “child key”
including: the standard keyboard in shift
mode, the standard keyboard with symbols
and numbers, the split keyboard, the split
keyboard in shift mode, the split keyboard
with symbols and numbers, all foreign
language keyboards for all preceding modes
(e.g., standard, shift, symbols and numbers,
split standard, split shift, split symbols and
numbers), and all variations on these
keyboards, including those based on screen
orientation, location and/or size of the
keyboard, and keyboard modifications based
on application (e.g., when entering text in an
Internet browser).
Keyboards which allow pressing and             All editions of Windows Phone 8.1 and
holding a key to select a “child key”          Windows 10 Mobile
including: the standard keyboard, the
standard keyboard in shift mode, the
standard keyboard with symbols and
numbers, all foreign language keyboards for
all preceding modes (e.g., standard, shift,
symbols and numbers), and all variations on
these keyboards, including those based on
screen orientation, location and/or size of
the keyboard, and keyboard modifications
based on application (e.g., when entering
text in an Internet browser).


The ’387 and ’064 Patents

           Accused Functionalities             Accused Operating Systems and Applications
Touch scrolling functionality wherein          All editions of Windows 7
scrolling occurs after a finger moves across
and then lifts off of the touchscreen
(“inertial panning”) and wherein scrolling
corresponds to the movement of a finger in
contact with the touchscreen (“panning”),
including all Microsoft program windows
    Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 34 of 98



Microsoft Counsel
October 11, 2017
Page 3

(e.g., Internet Explorer, Microsoft Office,
notepad, photos viewer), and all variations
on these touch scrolling functionalities,
including those based on screen orientation,
location, and/or size of the scrolling region.

Touch scrolling functionality wherein
touch-selecting an item for a certain
duration causes the item to become
moveable ( “hold-and-drag”), including all
items in all item groupings in Windows
Explorer, and all variations on these hold-
and-drag functionalities, including those
based on screen orientation, location, and/or
size of the scrolling region or touch-selected
items.
Touch scrolling functionality wherein            All editions of Windows 8, Windows RT 8,
scrolling occurs after a finger moves across     Windows 8.1, Windows RT 8.1
and then lifts off of the touchscreen
(“inertial panning”) and wherein scrolling
corresponds to the movement of a finger in
contact with the touchscreen (“panning”),
including all menu screens (e.g., Apps
screen) all Microsoft program windows
(e.g., Internet Explorer, Microsoft Office,
notepad, photos viewer), and all variations
on these touch scrolling functionalities,
including those based on screen orientation,
location, and/or size of the scrolling region.

Touch scrolling functionality wherein
touch-selecting an item for a certain
duration causes the item to become
moveable (“hold-and-drag”), including all
tiles in all tile groupings, all items in all
item groupings in Windows Explorer, and
all variations on these hold-and-drag
functionalities, including those based on
screen orientation, location, and/or size of
the scrolling region or touch-selected items.
Touch scrolling functionality wherein            All editions of Windows 10
scrolling occurs after a finger moves across
and then lifts off of the touchscreen
    Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 35 of 98



Microsoft Counsel
October 11, 2017
Page 4

(“inertial panning”) and wherein scrolling
corresponds to the movement of a finger in
contact with the touchscreen (“panning”),
including all menu screens (e.g., Apps
screen), all Microsoft program windows
(e.g., Internet Explorer, Microsoft Office,
notepad, photos viewer), and all variations
on these touch scrolling functionalities,
including those based on screen orientation,
location, and/or size of the scrolling region.

Touch scrolling functionality wherein
touch-selecting an item for a certain
duration causes the item to become
moveable (“hold-and-drag”), including all
tiles in all tile groupings, all items in all
item groupings in Windows Explorer, all
emails in all email groupings in Outlook,
and all variations on these hold-and-drag
functionalities, including those based on
screen orientation, location, and/or size of
the scrolling region or touch-selected items.
Touch scrolling functionality wherein             All editions of Windows Phone 8.1 and
scrolling occurs after a finger moves across      Windows 10 Mobile
and then lifts off of the touchscreen
(“inertial panning”) and wherein scrolling
corresponds to the movement of a finger in
contact with the touchscreen (“panning”),
including all menu screens (e.g., Apps
screen), all Microsoft program windows
(e.g., Internet Explorer, Microsoft Office,
notepad, photos viewer, email apps,
messaging apps, phone call lists, contact
lists), and all variations on these touch
scrolling functionalities, including those
based on screen orientation, location, and/or
size of the scrolling region.

Touch scrolling functionality wherein
touch-selecting an item for a certain
duration causes the item to become
moveable (“hold-and-drag”), including all
tiles in all tile groupings, and all variations
    Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 36 of 98



Microsoft Counsel
October 11, 2017
Page 5

on these hold-and-drag functionalities,
including those based on screen orientation,
location, and/or size of the scrolling region
or touch-selected items.


The ’806 Patent

         Accused Functionalities                Accused Operating Systems and Applications
Playback of HLS audio and/or video files        All editions of Windows 10, Windows 10
                                                Mobile, and the Xbox One Operating System

                                                Internet Explorer and Edge Browser
Playback of MPEG-DASH audio and/or              All editions of Windows 10, Windows 10
video files                                     Mobile, and the Xbox One Operating System

                                                Internet Explorer and Edge Browser


The ’797 Patent

          Accused Functionalities               Accused Operating Systems and Applications
All screen rotations that cause screen re-      All editions of Windows Phone 8.1 and
orientation                                     Windows 10 Mobile


The ’695 Patent

         Accused Functionalities                Accused Operating Systems and Applications
Playback of FLAC audio files                    All editions of Windows 10, Windows 10
                                                Mobile, and the Xbox One Operating System


The ’819 and ’809 Patents

       Accused Functionalities                  Accused Operating Systems and Applications
All HDCP 2.x instances                          All platforms (e.g., all hardware and/or software
                                                components and configurations, including
                                                PlayReady) that support any version, revision,
                                                and/or specification of HDCP 2.x,
All WMDRM-ND instances that includes            All versions of WMDRM-ND, for all platforms
proximity detection                             supporting WMDRM-ND (e.g., Windows Phone
                                                SDK, Xbox ADK, HTML5 media extensions,
    Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 37 of 98



Microsoft Counsel
October 11, 2017
Page 6

                                                Silverlight SDK), running on all devices (e.g.,
                                                set top boxes, smart TVs, Blu-ray players, game
                                                consoles, laptops, tablets, phones, eReaders,
                                                music players), for all software configurations.

                                                All editions of Windows 7, Windows 8,
                                                Windows RT 8, Windows 8.1, Windows RT 8.1,
                                                Windows 10, Windows 10 Mobile
All PlayReady-ND instances that include         All versions of PlayReady-ND, for all platforms
proximity detection                             supporting PlayReady-ND (e.g., PlayReady,
                                                PlayReady Device Porting Kit, PlayReady
                                                Client SDKs for Android and iOS, PlayReady
                                                Client SDK for Windows Store app, Windows
                                                Phone SDK, Xbox ADK, HTML5 media
                                                extensions, Silverlight SDK), running on all
                                                devices (e.g., set top boxes, smart TVs, Blu-ray
                                                players, game consoles, laptops, tablets, phones,
                                                eReaders, music players), for all software
                                                configurations.

                                                All editions of Windows 7, Windows 8,
                                                Windows RT 8, Windows 8.1, Windows RT 8.1,
                                                Windows 10, Windows 10 Mobile


The ’564 Patent

          Accused Functionalities               Accused Operating Systems and Applications
Magnifying functionalities including the        All editions of Windows 7
magnifier in Lens mode (“Lens magnifier”),
the magnifier in Full screen mode (“Full
screen magnifier”), and a pinch zoom
magnification (“pinch zoom magnifier”)
Magnifying functionalities including the        All editions of Windows 8, Windows RT 8,
magnifier in Lens mode (“Lens magnifier”),      Windows 8.1, Windows RT 8.1, and Windows
the magnifier in Full screen mode (“Full        10
screen magnifier”), a double-tap
magnification (“double-tap magnifier”), and a
pinch zoom magnification (“pinch zoom
magnifier”)
Magnifying functionalities including the        All editions of Windows Phone 8.1 and
magnifier accessibility feature                 Windows 10 Mobile
(“accessibility magnifier”), and a pinch
    Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 38 of 98



Microsoft Counsel
October 11, 2017
Page 7

zoom magnification (“pinch zoom
magnifier”)


For all source code that Microsoft has produced or will produce that is for a particular operating
system, please verify that this source code is applicable to all devices (whether Microsoft’s,
another Defendant’s, or a third party’s) that run that operating system.1 For example, if source
code for FLAC is produced for the Windows 10 operating system, please verify that the
produced source code is applicable to all Windows 10 devices, whether Microsoft’s (e.g., the
Surface Pro 4), another Defendant’s (e.g., an Acer, ASUS, Double Power, Visual Land, or
YiFang device running Windows 10), or a third party’s.

With respect to the source code for the ’387 and ’064 patents that Microsoft has already
produced, as indicated in my July 25 email we have been unable to locate code for the accused
functionalities (e.g., rendering scrolling icons/files, sensing the speed, direction, and time
duration of a user’s touch, ending the scroll, or dragging and dropping icons/files). In Jared
Crop’s letter of September 1, Microsoft contends this code is on the Standalone Computers and
has been available to Philips since July. In order to move this issue forward, please identify
each source code file that has been produced for the accused functionalities and specify the
relevant classes and/or methods that provide the accused functionalities.

With respect to the source code for the ’797 patent that Microsoft has already produced, we are
confused by the language in Jared Crop’s September 1 letter which states that “We previously
provided source code for Windows Phone 8.1 and 10 Mobile that relate to the orientation
sensing and menu rotation.” Please explain what is meant by “menu rotation.” As shown
above and as detailed in our contentions, the accused functionality is broader than the rotation
of a menu and extends to any screen rotation that causes a screen image re-orientation.

With respect to Microsoft’s previous refusal to provide source code for Windows 8 RT and
Windows 8.1 RT, we trust that Microsoft will no longer assert that these operating systems are
not properly accused and will produce the relevant source code forthwith. If this is not the
case, please let us know immediately and explain your basis for refusing to provide the code.

Finally, we trust that Microsoft will no longer maintain its position that all “editions” or
“SKUs” of an operating system are not properly accused, and will confirm that there are no
material differences between editions/SKUs (or produce code for each edition/SKU that
Microsoft asserts is materially different). If this is not the case, let us know immediately and
explain your basis for maintaining that all editions/SKUs are not properly accused.
1
 In other words, there are no material differences between the source code Microsoft is
producing in this litigation with respect to a particular operating system version and the source
code that is compiled by Microsoft and provided by Microsoft to the Defendants or other third
parties to load on their devices.
    Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 39 of 98



Microsoft Counsel
October 11, 2017
Page 8



Best regards,

/S/ Jonathan M. Sharret

Jonathan M. Sharret




  FCHS_WS 13813582v1.doc
Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 40 of 98




        SHARRET EXHIBIT 320
Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 41 of 98
Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 42 of 98
Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 43 of 98
Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 44 of 98
Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 45 of 98
Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 46 of 98
Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 47 of 98




        SHARRET EXHIBIT 321
              Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 48 of 98


Cardenas-Navia, Jaime F.

From:                             McNamara, Antoine (Perkins Coie) <AMcNamara@perkinscoie.com>
Sent:                             Wednesday, January 03, 2018 1:19 PM
To:                               Sharret, Jonathan; Thomas, Lois (Perkins Coie); TCunningham@perkinscoie.com;
                                  arussell@shawkeller.com; CMcCullough@perkinscoie.com;
                                  cscampbell@perkinscoie.com; JJennison@perkinscoie.com; jshaw@shawkeller.com;
                                  kkeller@shawkeller.com; MSFT-PhilipsTeam@perkinscoie.com;
                                  PMcKeever@perkinscoie.com; SStahnke@perkinscoie.com
Cc:                               #Philips; 'Silver, Daniel'; 'Smyth, Benjamin'; 'Scott, Katie'
Subject:                          Re: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131
                                  and 15-1170 (D. Del.)


Jonathan,

Following up, the tracking information indicates that the source code prints were delivered to your offices this morning
at 10:27am ET.

Best,

A ntoineM cN am ara| P erkinsCoieL L P
CO U N S EL
D. +1.206.359.3864

From :"McNamara, Antoine (SEA)"
Date:Tuesday, January 2, 2018 at 5:07 PM
T o:"jsharret@fchs.com" , Lois Thomas , Tiffany Cunningham , Andrew Russell , Christina McCullough ,
"Campbell, Chad (PHX)" , "Jennison, Judy (SEA)" , John Shaw , Karen Keller , *MSFT - Philips Team , "McKeever,
Patrick J. (SDO)" , "Stahnke, Sarah (PAO)"
Cc:#Philips <#Philips@fchs.com>, Daniel Silver , Benjamin Smyth , "'Scott, Katie'"
S ubject:Re: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170
(D. Del.)

Jonathan,

The source code hardcopy prints were shipped today to your office for overnight delivery by 10:30am tomorrow.
However, my understanding is that delivery may not be guaranteed in light of potential weather interruptions on the
east coast. I will let you know if and when I learn any more.

Best,

A ntoineM cN am ara| P erkinsCoieL L P
CO U N S EL
D. +1.206.359.3864

From :"jsharret@fchs.com"
Date:Tuesday, January 2, 2018 at 3:22 PM
T o:Lois Thomas , "McNamara, Antoine (SEA)" , Tiffany Cunningham , Andrew Russell , Christina McCullough ,
"Campbell, Chad (PHX)" , "Jennison, Judy (SEA)" , John Shaw , Karen Keller , *MSFT - Philips Team , "McKeever,
                                                            1
                 Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 49 of 98
Patrick J. (SDO)" , "Stahnke, Sarah (PAO)"
Cc:#Philips <#Philips@fchs.com>, Daniel Silver , Benjamin Smyth , "'Scott, Katie'"
S ubject:RE: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170
(D. Del.)

Antoine,

Please let us know when the requested code was mailed to us and when the tracking information indicates it will arrive
at our offices.

Best regards,
Jonathan

JonathanS harret
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com
Bio


From :Thomas, Lois (Perkins Coie) [mailto:LThomas@perkinscoie.com]
S ent:Friday, December 29, 2017 4:29 PM
T o:Sharret, Jonathan; AMcNamara@perkinscoie.com; TCunningham@perkinscoie.com; arussell@shawkeller.com;
CMcCullough@perkinscoie.com; cscampbell@perkinscoie.com; JJennison@perkinscoie.com; jshaw@shawkeller.com;
kkeller@shawkeller.com; MSFT-PhilipsTeam@perkinscoie.com; PMcKeever@perkinscoie.com;
SStahnke@perkinscoie.com
Cc:#Philips; 'Silver, Daniel'; 'Smyth, Benjamin'; 'Scott, Katie'
S ubject:RE: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170 (D. Del.)

This is to confirm that the “PRINTME_20171222” folder from the source code review computer is the only folder at this
time that is being printed.

Best,

Lois

L oisT hom as| P erkinsCoieL L P
S EN IO R IP L IT IGA T IO N P A R A L EGA L
1201 Third Avenue Suite 4900
Seattle, WA 98101-3099
D. +1.206.359.3517
F. +1.206.359.9000
M: 206-696-2627
E. LThomas@perkinscoie.com



                                                           2
              Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 50 of 98



From :Sharret, Jonathan [mailto:JSharret@FCHS.COM]
S ent:Friday, December 29, 2017 11:32 AM
T o:McNamara, Antoine (SEA); Cunningham, Tiffany P. (CHI); arussell@shawkeller.com; McCullough, Christina J. (SEA);
Campbell, Chad (PHX); Jennison, Judy (SEA); jshaw@shawkeller.com; kkeller@shawkeller.com; *MSFT - Philips Team;
McKeever, Patrick J. (SDO); Stahnke, Sarah (PAO)
Cc:#Philips; 'Silver, Daniel'; 'Smyth, Benjamin'; 'Scott, Katie'
S ubject:RE: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170 (D. Del.)

Antoine,

I wanted to confirm that the “PRINTME_20171222” was being printed. My understanding is that someone came by
today to pick up the contents of that folder on to a flash drive.

To avoid any misunderstanding, this folder and only this folder should be printed at this time. Any other folder or
PDF/XPS files should not be printed at this time.

Best regards and happy new year,
Jonathan

JonathanS harret
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com


From :Sharret, Jonathan
S ent:Monday, December 25, 2017 10:29 PM
T o:AMcNamara@perkinscoie.com; TCunningham@perkinscoie.com; arussell@shawkeller.com;
CMcCullough@perkinscoie.com; cscampbell@perkinscoie.com; JJennison@perkinscoie.com; jshaw@shawkeller.com;
kkeller@shawkeller.com; MSFT-PhilipsTeam@perkinscoie.com; PMcKeever@perkinscoie.com;
SStahnke@perkinscoie.com
Cc:#Philips; Silver, Daniel; Smyth, Benjamin; Scott, Katie
S ubject:RE: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170 (D. Del.)

Antoine,

On Friday our reviewers left instructions with the Perkins’ employee supervising the review for the printing of source
code. To facilitate printing, all files to be printed are in the “PRINTME_20171222” folder on the desktop of the PC further
from the door on the desk with two computers. Within that folder will be several levels of subfolders where the lowest-
level (leaf) folders contain XPS files. Double clicking these will open them in the Microsoft XPS viewer which can be used
to print them in hard copy. Please print the files in each folder in the alphabetical order they are sorted in by default so
that the various portions of a given file are printed with contiguous Bates ranges and each OS version for each accused
functionality form a continuous range as well. A “readme” file has been provided in this folder, which explains the same.

The total page count is 622:
                                                             3
                Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 51 of 98
       DASH/HLS: 479
       Screen Rotation: 122
       HDCP: 21

The page count for DASH/HLS is large because Microsoft’s interrogatory responses indicated that Microsoft contends
there are differences with respect to DASH/HLS between the various versions of Windows 10, but the interrogatory
responses left these alleged differences unspecified which necessitated increased printing.

We will be in touch once we have an estimate for the number of pages needed for the other accused functionalities.

Best regards,
Jonathan

JonathanS harret
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com


From :Sharret, Jonathan
S ent:Wednesday, December 13, 2017 5:49 PM
T o:AMcNamara@perkinscoie.com; TCunningham@perkinscoie.com; arussell@shawkeller.com;
CMcCullough@perkinscoie.com; cscampbell@perkinscoie.com; JJennison@perkinscoie.com; jshaw@shawkeller.com;
kkeller@shawkeller.com; MSFT-PhilipsTeam@perkinscoie.com; PMcKeever@perkinscoie.com;
SStahnke@perkinscoie.com
Cc:#Philips; Silver, Daniel; Smyth, Benjamin; Scott, Katie
S ubject:RE: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170 (D. Del.)

Thank you, Antoine. I’m glad we could resolve this quickly.

We expect our reviewers to be at your offices December 18-22 and December 27-29. Mr. Morgan will be at the review
December 18-22, Mr. McCormick on December 18-21, and Dr. Buy on December 19-20 and 27-29. We expect the review
will continue thereafter on January 2.

Best regards,
Jonathan

JonathanS harret
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com
Bio
                                                              4
              Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 52 of 98


From :McNamara, Antoine (Perkins Coie) [mailto:AMcNamara@perkinscoie.com]
S ent:Wednesday, December 13, 2017 4:25 PM
T o:Sharret, Jonathan; TCunningham@perkinscoie.com; arussell@shawkeller.com; CMcCullough@perkinscoie.com;
cscampbell@perkinscoie.com; JJennison@perkinscoie.com; jshaw@shawkeller.com; kkeller@shawkeller.com; MSFT-
PhilipsTeam@perkinscoie.com; PMcKeever@perkinscoie.com; SStahnke@perkinscoie.com
Cc:#Philips; Silver, Daniel; Smyth, Benjamin; Scott, Katie
S ubject:Re: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170 (D. Del.)

Jonathan,

To confirm what we just agreed over the phone, we will make the source code available:

        Thursday, December 14 – 8:30am – 7:30 pm
        Friday, December 15 – 8:30 am – 1:00 pm

Thank you — we appreciate your reviewers’ accommodation of these modified hours.

Best,

A ntoineM cN am ara| P erkinsCoieL L P
CO U N S EL
D. +1.206.359.3864

From :"jsharret@fchs.com" <JSharret@FCHS.COM>
Date:Wednesday, December 13, 2017 at 12:27 PM
T o:"McNamara, Antoine (SEA)" <AMcNamara@perkinscoie.com>, Tiffany Cunningham
<TCunningham@perkinscoie.com>, Andrew Russell <arussell@shawkeller.com>, Christina McCullough
<CMcCullough@perkinscoie.com>, "Campbell, Chad (PHX)" <CSCampbell@perkinscoie.com>, "Jennison, Judy
(SEA)" <JJennison@perkinscoie.com>, John Shaw <jshaw@shawkeller.com>, Karen Keller
<kkeller@shawkeller.com>, *MSFT - Philips Team <MSFT-PhilipsTeam@perkinscoie.com>, "McKeever, Patrick
J. (SDO)" <PMcKeever@perkinscoie.com>, "Stahnke, Sarah (PAO)" <SStahnke@perkinscoie.com>
Cc:#Philips <#Philips@fchs.com>, Daniel Silver <DSilver@McCarter.com>, Benjamin Smyth
<bsmyth@McCarter.com>, "Scott, Katie" <kscott@McCarter.com>
S ubject:RE: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170
(D. Del.)

Antoine,

Please explain why the code review room will be closed early on Friday and when you first became aware of this. The
15th is not a holiday and the Protective Order requires the review computers to be available during regular business
hours. We flew Dr. Buy out to Seattle specifically so he could be at the review on the 14 th and 15th and this would cut the
review time on the 15th by more than half.

If the office must be closed early on the 15th, then the hours being take away from our review on that day must be
provided on the 14th and/or 15th by making the review computers available before 9 am and/or after 5 pm to make up
the difference.

Please let us have your response immediately so we can let our reviewers know. I will be back to you on the rest on your
email soon.

                                                             5
                Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 53 of 98
Best regards,
Jonathan

JonathanS harret
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com
Bio


From :McNamara, Antoine (Perkins Coie) [mailto:AMcNamara@perkinscoie.com]
S ent:Wednesday, December 13, 2017 3:20 PM
T o:Sharret, Jonathan; TCunningham@perkinscoie.com; arussell@shawkeller.com; CMcCullough@perkinscoie.com;
cscampbell@perkinscoie.com; JJennison@perkinscoie.com; jshaw@shawkeller.com; kkeller@shawkeller.com; MSFT-
PhilipsTeam@perkinscoie.com; PMcKeever@perkinscoie.com; SStahnke@perkinscoie.com
Cc:#Philips; Silver, Daniel; Smyth, Benjamin; Scott, Katie
S ubject:Re: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170 (D. Del.)

Jonathan,

Please let your reviewers know that our office will close early this Friday (December 15) and the source code review
room will need to be closed by 12 noon.

Can you also please let us know your reviewers’ anticipated schedules for the weeks before and after Christmas so that
we can identify any potential scheduling conflicts over the holidays?

Best,

A ntoineM cN am ara| P erkinsCoieL L P
CO U N S EL
D. +1.206.359.3864

From :"jsharret@fchs.com" <JSharret@FCHS.COM>
Date:Thursday, December 7, 2017 at 11:14 AM
T o:Tiffany Cunningham <TCunningham@perkinscoie.com>, Andrew Russell <arussell@shawkeller.com>,
Christina McCullough <CMcCullough@perkinscoie.com>, "cscampbell@perkinscoie.com"
<cscampbell@perkinscoie.com>, "JJennison@perkinscoie.com" <JJennison@perkinscoie.com>, John Shaw
<jshaw@shawkeller.com>, Karen Keller <kkeller@shawkeller.com>, "MSFT-PhilipsTeam@perkinscoie.com"
<MSFT-PhilipsTeam@perkinscoie.com>, "PMcKeever@perkinscoie.com" <PMcKeever@perkinscoie.com>,
"SStahnke@perkinscoie.com" <SStahnke@perkinscoie.com>
Cc:#Philips <#Philips@fchs.com>, Daniel Silver <DSilver@McCarter.com>, Benjamin Smyth
<bsmyth@McCarter.com>, "Scott, Katie" <kscott@McCarter.com>
S ubject:RE: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170
(D. Del.)

Thank you, Tiffany. Dr. Buy will be at the source code review on Thursday, December 14.
                                                            6
                Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 54 of 98

Best regards,
Jonathan

JonathanS harret
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com
Bio


From :Cunningham, Tiffany P. (Perkins Coie) [mailto:TCunningham@perkinscoie.com]
S ent:Thursday, December 07, 2017 12:51 PM
T o:Sharret, Jonathan; arussell@shawkeller.com; CMcCullough@perkinscoie.com; cscampbell@perkinscoie.com;
JJennison@perkinscoie.com; jshaw@shawkeller.com; kkeller@shawkeller.com; MSFT-PhilipsTeam@perkinscoie.com;
PMcKeever@perkinscoie.com; SStahnke@perkinscoie.com
Cc:#Philips; Silver, Daniel; Smyth, Benjamin; Scott, Katie
S ubject:RE: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170 (D. Del.)

Jonathan:

We withdraw our objection to Dr. Buy receiving confidential information subject to the protective order.

Best regards,
Tiffany

T iffany P .Cunningham | P erkinsCoieL L P
P A R T N ER
131 S. Dearborn Street, Suite 1700
Chicago, IL 60603-5559
D. +1.312.324.8423
F. +1.312.324.9423
E. TCunningham@perkinscoie.com

From :Sharret, Jonathan [mailto:JSharret@FCHS.COM]
S ent:Monday, December 04, 2017 4:27 PM
T o:Cunningham, Tiffany P. (CHI); arussell@shawkeller.com; McCullough, Christina J. (SEA); Campbell, Chad (PHX);
Jennison, Judy (SEA); jshaw@shawkeller.com; kkeller@shawkeller.com; *MSFT - Philips Team; McKeever, Patrick J.
(SDO); Stahnke, Sarah (PAO)
Cc:#Philips; Silver, Daniel; Smyth, Benjamin; Scott, Katie
S ubject:RE: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170 (D. Del.)

Further to my email below, permission has been received to provide more information concerning the Kirkland Ellis
2014-2015 engagement. On a “Highly Confidential – Outside Counsel Only” basis, Dr. Buy’s engagement through
Kirkland Ellis in 2014-2015 was for Apple and involved an arbitration concerning litigation with HTC (see #11 on Dr. Buy’s
List of Engagements).

                                                            7
                Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 55 of 98
In addition, on a “Highly Confidential – Outside Counsel Only” basis, Dr. Buy’s engagement with Vedder Price was on
behalf of ShowingTime, Inc. (as disclosed already below) and the opposing party was Centralized Showing Service. Again,
this involved real estate scheduling software for showings.

Please confirm immediately that you are withdrawing your objection.

Best regards,
Jonathan

JonathanS harret
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com


From :Sharret, Jonathan
S ent:Sunday, December 03, 2017 9:09 PM
T o:TCunningham@perkinscoie.com; arussell@shawkeller.com; CMcCullough@perkinscoie.com;
cscampbell@perkinscoie.com; JJennison@perkinscoie.com; jshaw@shawkeller.com; kkeller@shawkeller.com; MSFT-
PhilipsTeam@perkinscoie.com; PMcKeever@perkinscoie.com; SStahnke@perkinscoie.com
Cc:#Philips; Silver, Daniel; Smyth, Benjamin; Scott, Katie
S ubject:RE: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170 (D. Del.)

Counsel,

The Protective Order specifically provides that it may not be possible to disclose the name of a party with which a
consultant or expert has been engaged. See Protective Order at 12.a (“(iv) a current curriculum vitae containing at least
any known present or past relationship between the consultant or expert and any named Party to these Actions (except
where disclosure of such relationship is prohibited by a court order or nondisclosure agreement, in which case, the CV
should identify at least the start and end dates of such relationship and as much identifying information as possible
about the relationship)” (emphasis added)). Given this provision, Dr. Buy’s willingness to be bound by the Protective
Order in these actions, and Dr. Buy’s representation that he has no relationship with any party to these actions (or to
non-party Google), there is simply no basis for your objection and we ask you to withdraw it immediately.

In order to move things forward more expeditiously, Dr. Buy has provided the following additional information:

On a “Highly Confidential – Outside Counsel Only” basis, Dr. Buy’s engagement through Vedder Price was on behalf of
ShowingTime, Inc. As mentioned previously, this engagement related to software for scheduling appointments for real
estate viewings. This has no conceivable connection to the current actions and your objection should be withdrawn
immediately.

On a “Highly Confidential – Outside Counsel Only” basis, Dr. Buy’s engagement through Kirkland Ellis in 2014-2015 was
follow on work on behalf of a party for which the previous engagement was already disclosed to you (i.e., Dr. Buy was
previously involved in another engagement for Kirkland Ellis that involved this party and this previous engagement, and
his relationship with the party, is disclosed elsewhere on his List of Engagements). This engagement involved an attempt
to settle existing litigation and Dr. Buy’s work for the party centered around the Android operating system. As you did
not object to his work for this previous engagement, there should be no reason for you to continue to object now since
                                                            8
                Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 56 of 98
the same parties are involved and his work was substantially the same. As such, please withdraw your objection
immediately.

Best regards,
Jonathan

JonathanS harret
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com


From :Cunningham, Tiffany P. (Perkins Coie) [mailto:TCunningham@perkinscoie.com]
S ent:Thursday, November 30, 2017 6:40 PM
T o:Sharret, Jonathan; arussell@shawkeller.com; CMcCullough@perkinscoie.com; cscampbell@perkinscoie.com;
JJennison@perkinscoie.com; jshaw@shawkeller.com; kkeller@shawkeller.com; MSFT-PhilipsTeam@perkinscoie.com;
PMcKeever@perkinscoie.com; SStahnke@perkinscoie.com
Cc:#Philips; Silver, Daniel; Smyth, Benjamin; Scott, Katie
S ubject:RE: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170 (D. Del.)

Jonathan:

In your disclosure for Dr. Buy, you do not disclose the names of the parties involved in his work with Vedder Price in
2016-2017 and Kirkland & Ellis in 2014-2015. Please provide the names of these parties, so that we can assess whether
there are any potential conflicts. Until we have more information regarding his work during these time periods, we
object to Dr. Buy receiving confidential information subject to the protective order in this action. We hope to be able to
withdraw this objection once we receive the above supplemental information from you regarding Dr. Buy’s past work.

Best regards,
Tiffany

T iffany P .Cunningham | P erkinsCoieL L P
P A R T N ER
131 S. Dearborn Street, Suite 1700
Chicago, IL 60603-5559
D. +1.312.324.8423
F. +1.312.324.9423
E. TCunningham@perkinscoie.com

From :Sharret, Jonathan [mailto:JSharret@FCHS.COM]
S ent:Monday, November 20, 2017 5:26 PM
T o:arussell@shawkeller.com; McCullough, Christina J. (SEA); Campbell, Chad (PHX); Jennison, Judy (SEA);
jshaw@shawkeller.com; kkeller@shawkeller.com; *MSFT - Philips Team; McKeever, Patrick J. (SDO); Stahnke, Sarah
(PAO)
Cc:#Philips; Silver, Daniel; Smyth, Benjamin; Scott, Katie
S ubject:Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170 (D. Del.)

                                                             9
                Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 57 of 98
Microsoft Counsel,

Pursuant to the parties’ Protective Order (ordered February 27, 2017), Philips hereby provides written notice under
Section 12 for Dr. Ugo Buy. Attached, per Section 12(a), please find:

        (i) The name of the consultant or expert; (ii) The present employer, job title, and business address of the
        consultant or expert; (iii) a copy of a Certification (attached hereto as Exhibit A) signed by the consultant or
        expert; and (iv) a current curriculum vitae containing at least any known present or past relationship between
        the consultant or expert and any named Party to these Actions (except where disclosure of such relationship is
        prohibited by a court order or nondisclosure agreement, in which case, the CV should identify at least the start
        and end dates of such relationship and as much identifying information as possible about the relationship).

Philips confirms that Dr. Buy has no present or past relationship with any named Party to these Actions.

With respect to Dr. Buy’s work on behalf of Vedder Price, LLP, Dr. Buy’s client was a company that made software for
assisting real-estate agents and home owners set up viewings for properties for sale. The other party was a competitor
in the space of software for real-estate support. His involvement in this work is now over. Dr. Buy’s understanding is that
he is not at liberty to disclose the names of the parties.

Please let us know at your earliest convenience whether you object to Dr. Buy under Section 12(b).

Best regards,
Jonathan

JonathanS harret
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com
Bio




This email message and any attachments are intended for the use of the addressee(s) indicated above.
Information that is privileged or otherwise confidential may be contained therein. If you are not the intended
recipient(s), you are hereby notified that any dissemination, review or use of this message, documents or
information contained therein is strictly prohibited. If you have received this message in error, please
immediately delete it and notify us by telephone at (212) 218-2100. Thank you.




NOTICE: This communication may contain privileged or other confidential information. If you have received it in error,
please advise the sender by reply email and immediately delete the message and any attachments without copying or
disclosing the contents. Thank you.
                                                            10
                   Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 58 of 98




NOTICE: This communication may contain privileged or other confidential information. If you have received it in error,
please advise the sender by reply email and immediately delete the message and any attachments without copying or
disclosing the contents. Thank you.



NOTICE: This communication may contain privileged or other confidential information. If you have received it in error,
please advise the sender by reply email and immediately delete the message and any attachments without copying or
disclosing the contents. Thank you.



NOTICE: This communication may contain privileged or other confidential information. If you have received it in error,
please advise the sender by reply email and immediately delete the message and any attachments without copying or
disclosing the contents. Thank you.



NOTICE: This communication may contain privileged or other confidential information. If you have received it in error,
please advise the sender by reply email and immediately delete the message and any attachments without copying or
disclosing the contents. Thank you.



NOTICE: This communication may contain privileged or other confidential information. If you have received it in error, please advise the sender by reply email and
immediately delete the message and any attachments without copying or disclosing the contents. Thank you.




                                                                                11
Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 59 of 98




        SHARRET EXHIBIT 322
              Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 60 of 98


Cardenas-Navia, Jaime F.

From:                             Sharret, Jonathan
Sent:                             Tuesday, January 09, 2018 9:14 PM
To:                               AMcNamara@perkinscoie.com
Cc:                               TCunningham@perkinscoie.com; arussell@shawkeller.com;
                                  CMcCullough@perkinscoie.com; cscampbell@perkinscoie.com;
                                  JJennison@perkinscoie.com; jshaw@shawkeller.com; kkeller@shawkeller.com; MSFT-
                                  PhilipsTeam@perkinscoie.com; PMcKeever@perkinscoie.com;
                                  SStahnke@perkinscoie.com; #Philips; Silver, Daniel; Smyth, Benjamin; Scott, Katie
Subject:                          Re: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131
                                  and 15-1170 (D. Del.)


Antoine, in case it was not clear there were two separate requests made, one by me and one by Jaime. Only Jaime’s
request of a single page was requested for the deposition tomorrow as a courtesy. As to the rest of your email I think it
would be more productive to discuss this by phone (or in person) when you are available.

Sent from my iPhone

On Jan 9, 2018, at 5:54 PM, McNamara, Antoine (Perkins Coie) <AMcNamara@perkinscoie.com> wrote:

        Jonathan,
        Please remember that the protective order gives Microsoft “five (5) business days to review the printed
        material and provide . . . written notice of any objection” and seven business days overall to serve any
        requested source code printouts. Philips cannot identify new source code documents in the morning
        and demand confirmation that “the source code will be printed today.”
        Moreover, as we have discussed, the protective order provides a presumptive aggregate total of 750
        pages of printed source code. The source code prints that you requested this morning will put Philips
        well above that limit. As we indicated on our call back in December, Microsoft is willing to consider
        adjusting that limit, but Philips has still not told us how many total pages it proposes to print nor
        explained why the presumptive limit explicitly set by the protective order should be adjusted. For
        example, Philips printed nearly 500 pages of source code purportedly relating to its allegations for the
        ‘806 patent but referred to hardly any of that code in last week’s deposition.
        Microsoft is willing to accommodate your requests and print and serve the source code identified this
        morning, but this should not be taken as license for Philips to continue disregarding the source code
        provisions of the protective order. Given that Philips has now exceeded the printing limit set in the
        protective order, we expect that Philips will provide us with a formal proposal for modifying that limit,
        including both a new proposed total page limit and a justification for the modification, before requesting
        that any additional source code be printed. Moreover, for any future printing requests, Microsoft
        reserves the right to use the time provided in the protective order for review, processing, and printing,
        and we expect Philips to time its requests accordingly.
        The requested source code printouts (including the single-page referred to in Jaime e-mail) are in the
        process of been prepared and we hope to have them completed tonight. If so, we can courier the pages
        to our Bellevue office in the morning and they should arrive by 11am for service of the production. I will
        let you know if any issues arise that would interfere with that timing.
        Best,
        A ntoineM cN am ara| P erkinsCoieL L P
        CO U N S EL
        D. +1.206.359.3864


                                                            1
      Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 61 of 98

From :"jsharret@fchs.com" <JSharret@FCHS.COM>
Date:Tuesday, January 9, 2018 at 7:16 AM
T o:"McNamara, Antoine (SEA)" <AMcNamara@perkinscoie.com>, Tiffany Cunningham
<TCunningham@perkinscoie.com>, Andrew Russell <arussell@shawkeller.com>, Christina
McCullough <CMcCullough@perkinscoie.com>, "Campbell, Chad (PHX)"
<CSCampbell@perkinscoie.com>, "Jennison, Judy (SEA)" <JJennison@perkinscoie.com>, John
Shaw <jshaw@shawkeller.com>, Karen Keller <kkeller@shawkeller.com>, *MSFT - Philips Team
<MSFT-PhilipsTeam@perkinscoie.com>, "McKeever, Patrick J. (SDO)"
<PMcKeever@perkinscoie.com>, "Stahnke, Sarah (PAO)" <SStahnke@perkinscoie.com>
Cc:#Philips <#Philips@fchs.com>, Daniel Silver <DSilver@McCarter.com>, Benjamin Smyth
<bsmyth@McCarter.com>, "Scott, Katie" <kscott@McCarter.com>
S ubject:Re: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131
and 15-1170 (D. Del.)
Antoine,
Our reviewers have created additional folders on the review machines containing PDF/XPS
documents of source code to be printed. The page count for these new folders is roughly 500
pages and includes source code for the '913 accused keyboard functionality, '564 accused
magnification functionality, and '695 accused FLAC functionality. Please have whoever is
handling the printing of source code on your end speak with the code reviewers today so they
can identify the folders to be printed and the order in which the files should be printed.
Please confirm the source code will be printed today. If you will be at the deposition today I am
happy to discuss further in person.
Best regards,
Jonathan

From :Sharret, Jonathan
S ent:Monday, December 25, 2017 10:29 PM
T o:AMcNamara@perkinscoie.com; TCunningham@perkinscoie.com; arussell@shawkeller.com;
CMcCullough@perkinscoie.com; cscampbell@perkinscoie.com; JJennison@perkinscoie.com;
jshaw@shawkeller.com; kkeller@shawkeller.com; MSFT-PhilipsTeam@perkinscoie.com;
PMcKeever@perkinscoie.com; SStahnke@perkinscoie.com
Cc:#Philips; Silver, Daniel; Smyth, Benjamin; Scott, Katie
S ubject:RE: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-
1170 (D. Del.)
Antoine,
On Friday our reviewers left instructions with the Perkins’ employee supervising the review for the
printing of source code. To facilitate printing, all files to be printed are in the “PRINTME_20171222”
folder on the desktop of the PC further from the door on the desk with two computers. Within that
folder will be several levels of subfolders where the lowest-level (leaf) folders contain XPS files. Double
clicking these will open them in the Microsoft XPS viewer which can be used to print them in hard copy.
Please print the files in each folder in the alphabetical order they are sorted in by default so that the
various portions of a given file are printed with contiguous Bates ranges and each OS version for each
accused functionality form a continuous range as well. A “readme” file has been provided in this folder,
which explains the same.
The total page count is 622:
     • DASH/HLS: 479
     • Screen Rotation: 122
     • HDCP: 21
The page count for DASH/HLS is large because Microsoft’s interrogatory responses indicated that
Microsoft contends there are differences with respect to DASH/HLS between the various versions of
                                                     2
     Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 62 of 98
Windows 10, but the interrogatory responses left these alleged differences unspecified which
necessitated increased printing.
We will be in touch once we have an estimate for the number of pages needed for the other accused
functionalities.
Best regards,
Jonathan
JonathanS harret
FIT ZP A T R ICK,CEL L A ,HA R P ER & S CIN T O
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com
From :Sharret, Jonathan
S ent:Wednesday, December 13, 2017 5:49 PM
T o:AMcNamara@perkinscoie.com; TCunningham@perkinscoie.com; arussell@shawkeller.com;
CMcCullough@perkinscoie.com; cscampbell@perkinscoie.com; JJennison@perkinscoie.com;
jshaw@shawkeller.com; kkeller@shawkeller.com; MSFT-PhilipsTeam@perkinscoie.com;
PMcKeever@perkinscoie.com; SStahnke@perkinscoie.com
Cc:#Philips; Silver, Daniel; Smyth, Benjamin; Scott, Katie
S ubject:RE: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-
1170 (D. Del.)
Thank you, Antoine. I’m glad we could resolve this quickly.
We expect our reviewers to be at your offices December 18-22 and December 27-29. Mr. Morgan will be
at the review December 18-22, Mr. McCormick on December 18-21, and Dr. Buy on December 19-20
and 27-29. We expect the review will continue thereafter on January 2.
Best regards,
Jonathan
JonathanS harret
FIT ZP A T R ICK,CEL L A ,HA R P ER & S CIN T O
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com
Bio
From :McNamara, Antoine (Perkins Coie) [mailto:AMcNamara@perkinscoie.com]
S ent:Wednesday, December 13, 2017 4:25 PM
T o:Sharret, Jonathan; TCunningham@perkinscoie.com; arussell@shawkeller.com;
CMcCullough@perkinscoie.com; cscampbell@perkinscoie.com; JJennison@perkinscoie.com;
jshaw@shawkeller.com; kkeller@shawkeller.com; MSFT-PhilipsTeam@perkinscoie.com;
PMcKeever@perkinscoie.com; SStahnke@perkinscoie.com
Cc:#Philips; Silver, Daniel; Smyth, Benjamin; Scott, Katie
S ubject:Re: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-
1170 (D. Del.)
Jonathan,
To confirm what we just agreed over the phone, we will make the source code available:
                                                   3
      Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 63 of 98
Thursday, December 14 – 8:30am – 7:30 pm
Friday, December 15 – 8:30 am – 1:00 pm
Thank you — we appreciate your reviewers’ accommodation of these modified hours.
Best,
A ntoineM cN am ara| P erkinsCoieL L P
CO U N S EL
D. +1.206.359.3864
From :"jsharret@fchs.com" <JSharret@FCHS.COM>
Date:Wednesday, December 13, 2017 at 12:27 PM
T o:"McNamara, Antoine (SEA)" <AMcNamara@perkinscoie.com>, Tiffany Cunningham
<TCunningham@perkinscoie.com>, Andrew Russell <arussell@shawkeller.com>, Christina
McCullough <CMcCullough@perkinscoie.com>, "Campbell, Chad (PHX)"
<CSCampbell@perkinscoie.com>, "Jennison, Judy (SEA)" <JJennison@perkinscoie.com>, John
Shaw <jshaw@shawkeller.com>, Karen Keller <kkeller@shawkeller.com>, *MSFT - Philips Team
<MSFT-PhilipsTeam@perkinscoie.com>, "McKeever, Patrick J. (SDO)"
<PMcKeever@perkinscoie.com>, "Stahnke, Sarah (PAO)" <SStahnke@perkinscoie.com>
Cc:#Philips <#Philips@fchs.com>, Daniel Silver <DSilver@McCarter.com>, Benjamin Smyth
<bsmyth@McCarter.com>, "Scott, Katie" <kscott@McCarter.com>
S ubject:RE: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131
and 15-1170 (D. Del.)
Antoine,
Please explain why the code review room will be closed early on Friday and when you first became
aware of this. The 15th is not a holiday and the Protective Order requires the review computers to be
available during regular business hours. We flew Dr. Buy out to Seattle specifically so he could be at the
review on the 14th and 15th and this would cut the review time on the 15th by more than half.
If the office must be closed early on the 15th, then the hours being take away from our review on that
day must be provided on the 14th and/or 15th by making the review computers available before 9 am
and/or after 5 pm to make up the difference.
Please let us have your response immediately so we can let our reviewers know. I will be back to you on
the rest on your email soon.
Best regards,
Jonathan
JonathanS harret
FIT ZP A T R ICK,CEL L A ,HA R P ER & S CIN T O
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com
Bio
From :McNamara, Antoine (Perkins Coie) [mailto:AMcNamara@perkinscoie.com]
S ent:Wednesday, December 13, 2017 3:20 PM
T o:Sharret, Jonathan; TCunningham@perkinscoie.com; arussell@shawkeller.com;
CMcCullough@perkinscoie.com; cscampbell@perkinscoie.com; JJennison@perkinscoie.com;
jshaw@shawkeller.com; kkeller@shawkeller.com; MSFT-PhilipsTeam@perkinscoie.com;
PMcKeever@perkinscoie.com; SStahnke@perkinscoie.com
Cc:#Philips; Silver, Daniel; Smyth, Benjamin; Scott, Katie


                                                    4
      Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 64 of 98
S ubject:Re: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-
1170 (D. Del.)
Jonathan,
Please let your reviewers know that our office will close early this Friday (December 15) and the source
code review room will need to be closed by 12 noon.
Can you also please let us know your reviewers’ anticipated schedules for the weeks before and after
Christmas so that we can identify any potential scheduling conflicts over the holidays?
Best,
A ntoineM cN am ara| P erkinsCoieL L P
CO U N S EL
D. +1.206.359.3864
From :"jsharret@fchs.com" <JSharret@FCHS.COM>
Date:Thursday, December 7, 2017 at 11:14 AM
T o:Tiffany Cunningham <TCunningham@perkinscoie.com>, Andrew Russell
<arussell@shawkeller.com>, Christina McCullough <CMcCullough@perkinscoie.com>,
"cscampbell@perkinscoie.com" <cscampbell@perkinscoie.com>, "JJennison@perkinscoie.com"
<JJennison@perkinscoie.com>, John Shaw <jshaw@shawkeller.com>, Karen Keller
<kkeller@shawkeller.com>, "MSFT-PhilipsTeam@perkinscoie.com" <MSFT-
PhilipsTeam@perkinscoie.com>, "PMcKeever@perkinscoie.com"
<PMcKeever@perkinscoie.com>, "SStahnke@perkinscoie.com" <SStahnke@perkinscoie.com>
Cc:#Philips <#Philips@fchs.com>, Daniel Silver <DSilver@McCarter.com>, Benjamin Smyth
<bsmyth@McCarter.com>, "Scott, Katie" <kscott@McCarter.com>
S ubject:RE: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131
and 15-1170 (D. Del.)
Thank you, Tiffany. Dr. Buy will be at the source code review on Thursday, December 14.
Best regards,
Jonathan
JonathanS harret
FIT ZP A T R ICK,CEL L A ,HA R P ER & S CIN T O
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com
Bio
From :Cunningham, Tiffany P. (Perkins Coie) [mailto:TCunningham@perkinscoie.com]
S ent:Thursday, December 07, 2017 12:51 PM
T o:Sharret, Jonathan; arussell@shawkeller.com; CMcCullough@perkinscoie.com;
cscampbell@perkinscoie.com; JJennison@perkinscoie.com; jshaw@shawkeller.com;
kkeller@shawkeller.com; MSFT-PhilipsTeam@perkinscoie.com; PMcKeever@perkinscoie.com;
SStahnke@perkinscoie.com
Cc:#Philips; Silver, Daniel; Smyth, Benjamin; Scott, Katie
S ubject:RE: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-
1170 (D. Del.)
Jonathan:
We withdraw our objection to Dr. Buy receiving confidential information subject to the protective order.
Best regards,
Tiffany
                                                    5
      Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 65 of 98
T iffany P .Cunningham | P erkinsCoieL L P
P A R T N ER
131 S. Dearborn Street, Suite 1700
Chicago, IL 60603-5559
D. +1.312.324.8423
F. +1.312.324.9423
E. TCunningham@perkinscoie.com
From :Sharret, Jonathan [mailto:JSharret@FCHS.COM]
S ent:Monday, December 04, 2017 4:27 PM
T o:Cunningham, Tiffany P. (CHI); arussell@shawkeller.com; McCullough, Christina J. (SEA); Campbell,
Chad (PHX); Jennison, Judy (SEA); jshaw@shawkeller.com; kkeller@shawkeller.com; *MSFT - Philips
Team; McKeever, Patrick J. (SDO); Stahnke, Sarah (PAO)
Cc:#Philips; Silver, Daniel; Smyth, Benjamin; Scott, Katie
S ubject:RE: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-
1170 (D. Del.)
Further to my email below, permission has been received to provide more information concerning the
Kirkland Ellis 2014-2015 engagement. On a “Highly Confidential – Outside Counsel Only” basis, Dr. Buy’s
engagement through Kirkland Ellis in 2014-2015 was for Apple and involved an arbitration concerning
litigation with HTC (see #11 on Dr. Buy’s List of Engagements).
In addition, on a “Highly Confidential – Outside Counsel Only” basis, Dr. Buy’s engagement with Vedder
Price was on behalf of ShowingTime, Inc. (as disclosed already below) and the opposing party was
Centralized Showing Service. Again, this involved real estate scheduling software for showings.
Please confirm immediately that you are withdrawing your objection.
Best regards,
Jonathan
JonathanS harret
FIT ZP A T R ICK,CEL L A ,HA R P ER & S CIN T O
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com
From :Sharret, Jonathan
S ent:Sunday, December 03, 2017 9:09 PM
T o:TCunningham@perkinscoie.com; arussell@shawkeller.com; CMcCullough@perkinscoie.com;
cscampbell@perkinscoie.com; JJennison@perkinscoie.com; jshaw@shawkeller.com;
kkeller@shawkeller.com; MSFT-PhilipsTeam@perkinscoie.com; PMcKeever@perkinscoie.com;
SStahnke@perkinscoie.com
Cc:#Philips; Silver, Daniel; Smyth, Benjamin; Scott, Katie
S ubject:RE: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-
1170 (D. Del.)
Counsel,
The Protective Order specifically provides that it may not be possible to disclose the name of a party
with which a consultant or expert has been engaged. S eeProtective Order at 12.a (“(iv) a current
curriculum vitae containing at least any known present or past relationship between the consultant or
expert and any named Party to these Actions (except where disclosure of such relationship is prohibited
by a court order or nondisclosure agreement, in which case, the CV should identify at least the start and
end dates of such relationship and as much identifying information as possible about the relationship)”
(emphasis added)). Given this provision, Dr. Buy’s willingness to be bound by the Protective Order in
these actions, and Dr. Buy’s representation that he has no relationship with any party to these actions
                                                    6
      Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 66 of 98
(or to non-party Google), there is simply no basis for your objection and we ask you to withdraw it
immediately.
In order to move things forward more expeditiously, Dr. Buy has provided the following additional
information:
On a “Highly Confidential – Outside Counsel Only” basis, Dr. Buy’s engagement through Vedder Price
was on behalf of ShowingTime, Inc. As mentioned previously, this engagement related to software for
scheduling appointments for real estate viewings. This has no conceivable connection to the current
actions and your objection should be withdrawn immediately.
On a “Highly Confidential – Outside Counsel Only” basis, Dr. Buy’s engagement through Kirkland Ellis in
2014-2015 was follow on work on behalf of a party for which the previous engagement was already
disclosed to you (i.e., Dr. Buy was previously involved in another engagement for Kirkland Ellis that
involved this party and this previous engagement, and his relationship with the party, is disclosed
elsewhere on his List of Engagements). This engagement involved an attempt to settle existing litigation
and Dr. Buy’s work for the party centered around the Android operating system. As you did not object to
his work for this previous engagement, there should be no reason for you to continue to object now
since the same parties are involved and his work was substantially the same. As such, please withdraw
your objection immediately.
Best regards,
Jonathan
JonathanS harret
FIT ZP A T R ICK,CEL L A ,HA R P ER & S CIN T O
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com
From :Cunningham, Tiffany P. (Perkins Coie) [mailto:TCunningham@perkinscoie.com]
S ent:Thursday, November 30, 2017 6:40 PM
T o:Sharret, Jonathan; arussell@shawkeller.com; CMcCullough@perkinscoie.com;
cscampbell@perkinscoie.com; JJennison@perkinscoie.com; jshaw@shawkeller.com;
kkeller@shawkeller.com; MSFT-PhilipsTeam@perkinscoie.com; PMcKeever@perkinscoie.com;
SStahnke@perkinscoie.com
Cc:#Philips; Silver, Daniel; Smyth, Benjamin; Scott, Katie
S ubject:RE: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-
1170 (D. Del.)
Jonathan:
In your disclosure for Dr. Buy, you do not disclose the names of the parties involved in his work with
Vedder Price in 2016-2017 and Kirkland & Ellis in 2014-2015. Please provide the names of these parties,
so that we can assess whether there are any potential conflicts. Until we have more information
regarding his work during these time periods, we object to Dr. Buy receiving confidential information
subject to the protective order in this action. We hope to be able to withdraw this objection once we
receive the above supplemental information from you regarding Dr. Buy’s past work.
Best regards,
Tiffany
T iffany P .Cunningham | P erkinsCoieL L P
P A R T N ER
131 S. Dearborn Street, Suite 1700
Chicago, IL 60603-5559
D. +1.312.324.8423
F. +1.312.324.9423
                                                   7
      Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 67 of 98
E. TCunningham@perkinscoie.com
From :Sharret, Jonathan [mailto:JSharret@FCHS.COM]
S ent:Monday, November 20, 2017 5:26 PM
T o:arussell@shawkeller.com; McCullough, Christina J. (SEA); Campbell, Chad (PHX); Jennison, Judy
(SEA); jshaw@shawkeller.com; kkeller@shawkeller.com; *MSFT - Philips Team; McKeever, Patrick J.
(SDO); Stahnke, Sarah (PAO)
Cc:#Philips; Silver, Daniel; Smyth, Benjamin; Scott, Katie
S ubject:Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170
(D. Del.)
Microsoft Counsel,
Pursuant to the parties’ Protective Order (ordered February 27, 2017), Philips hereby provides written
notice under Section 12 for Dr. Ugo Buy. Attached, per Section 12(a), please find:
(i) The name of the consultant or expert; (ii) The present employer, job title, and business address of the
consultant or expert; (iii) a copy of a Certification (attached hereto as Exhibit A) signed by the consultant
or expert; and (iv) a current curriculum vitae containing at least any known present or past relationship
between the consultant or expert and any named Party to these Actions (except where disclosure of
such relationship is prohibited by a court order or nondisclosure agreement, in which case, the CV
should identify at least the start and end dates of such relationship and as much identifying information
as possible about the relationship).
Philips confirms that Dr. Buy has no present or past relationship with any named Party to these Actions.
With respect to Dr. Buy’s work on behalf of Vedder Price, LLP, Dr. Buy’s client was a company that made
software for assisting real-estate agents and home owners set up viewings for properties for sale. The
other party was a competitor in the space of software for real-estate support. His involvement in this
work is now over. Dr. Buy’s understanding is that he is not at liberty to disclose the names of the parties.
Please let us know at your earliest convenience whether you object to Dr. Buy under Section 12(b).
Best regards,
Jonathan
JonathanS harret
FIT ZP A T R ICK,CEL L A ,HA R P ER & S CIN T O
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com
Bio

This email message and any attachments are intended for the use of the addressee(s) indicated above.
Information that is privileged or otherwise confidential may be contained therein. If you are not the
intended recipient(s), you are hereby notified that any dissemination, review or use of this message,
documents or information contained therein is strictly prohibited. If you have received this message in
error, please immediately delete it and notify us by telephone at (212) 218-2100. Thank you.


NOTICE: This communication may contain privileged or other confidential information. If you have
received it in error, please advise the sender by reply email and immediately delete the message and
any attachments without copying or disclosing the contents. Thank you.


NOTICE: This communication may contain privileged or other confidential information. If you have

                                                      8
        Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 68 of 98
received it in error, please advise the sender by reply email and immediately delete the message and
any attachments without copying or disclosing the contents. Thank you.


NOTICE: This communication may contain privileged or other confidential information. If you have
received it in error, please advise the sender by reply email and immediately delete the message and
any attachments without copying or disclosing the contents. Thank you.


NOTICE: This communication may contain privileged or other confidential information. If you have
received it in error, please advise the sender by reply email and immediately delete the message and
any attachments without copying or disclosing the contents. Thank you.



NOTICE: This communication may contain privileged or other confidential information. If you have received it in error, please advise the
sender by reply email and immediately delete the message and any attachments without copying or disclosing the contents. Thank you.




                                                                      9
Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 69 of 98




        SHARRET EXHIBIT 323
                Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 70 of 98


Cardenas-Navia, Jaime F.

From:                              Cardenas-Navia, Jaime F.
Sent:                              Thursday, January 25, 2018 8:26 PM
To:                                AMcNamara@perkinscoie.com; Sharret, Jonathan; TCunningham@perkinscoie.com;
                                   arussell@shawkeller.com; CMcCullough@perkinscoie.com;
                                   cscampbell@perkinscoie.com; JJennison@perkinscoie.com; jshaw@shawkeller.com;
                                   kkeller@shawkeller.com; MSFT-PhilipsTeam@perkinscoie.com;
                                   PMcKeever@perkinscoie.com; SStahnke@perkinscoie.com
Cc:                                #Philips; 'Silver, Daniel'; 'Smyth, Benjamin'; 'Scott, Katie'
Subject:                           RE: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131
                                   and 15-1170 (D. Del.)


Antoine,

Thank you for working on the request. I can pick up and sign for the source code tonight at 7pm.

Best regards,
Jaime

Jaime F. Cardenas-Navia
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2306
F 212-218-2200
JCardenas-Navia@FCHS.COM
http://www.fitzpatrickcella.com



From: McNamara, Antoine (Perkins Coie) [mailto:AMcNamara@perkinscoie.com]
Sent: Thursday, January 25, 2018 5:00 PM
To: Cardenas-Navia, Jaime F.; Sharret, Jonathan; TCunningham@perkinscoie.com; arussell@shawkeller.com;
CMcCullough@perkinscoie.com; cscampbell@perkinscoie.com; JJennison@perkinscoie.com; jshaw@shawkeller.com;
kkeller@shawkeller.com; MSFT-PhilipsTeam@perkinscoie.com; PMcKeever@perkinscoie.com; SStahnke@perkinscoie.com
Cc: #Philips; 'Silver, Daniel'; 'Smyth, Benjamin'; 'Scott, Katie'
Subject: Re: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170 (D. Del.)

Jaime,

I spoke with Jonathan this afternoon and told him that we would try to accommodate this last-minute request. The
documents are still being processed, but they should be ready later tonight.

If you need the source code print-outs tonight and can come to the Perkins Seattle office at 7pm, we may be able to
arrange for you to pick up and sign for them at that time. Otherwise, we will bring the print-outs to the deposition
tomorrow and you can sign for them there.

Please let me know as soon as possible if you need us to arrange a pick-up this evening, as our office will be closed.

Best,


                                                             1
                 Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 71 of 98
Antoine McNamara | Perkins Coie LLP
COUNSEL
D. +1.206.359.3864



From: "Cardenas-Navia, Jaime F." <JCardenas-Navia@FCHS.COM>
Date: Thursday, January 25, 2018 at 9:54 AM
To: "jsharret@fchs.com" <JSharret@FCHS.COM>, "McNamara, Antoine (SEA)"
<AMcNamara@perkinscoie.com>, Tiffany Cunningham <TCunningham@perkinscoie.com>, Andrew Russell
<arussell@shawkeller.com>, Christina McCullough <CMcCullough@perkinscoie.com>, "Campbell, Chad (PHX)"
<CSCampbell@perkinscoie.com>, "Jennison, Judy (SEA)" <JJennison@perkinscoie.com>, John Shaw
<jshaw@shawkeller.com>, Karen Keller <kkeller@shawkeller.com>, *MSFT - Philips Team <MSFT-
PhilipsTeam@perkinscoie.com>, "McKeever, Patrick J. (SDO)" <PMcKeever@perkinscoie.com>, "Stahnke,
Sarah (PAO)" <SStahnke@perkinscoie.com>
Cc: #Philips <#Philips@fchs.com>, Daniel Silver <DSilver@McCarter.com>, Benjamin Smyth
<bsmyth@McCarter.com>, "'Scott, Katie'" <kscott@McCarter.com>
Subject: RE: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170
(D. Del.)

Antoine,

We ask that the PlayReady and WMDRM source code be printed and produced in time for tomorrow’s deposition of
Andrew Jenks. Please let us know if you can accommodate this request. If so, I can come by Perkins’ Seattle office today
to receive the source code production once it is ready.

Best regards,
Jaime

Jaime F. Cardenas-Navia
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2306
F 212-218-2200
JCardenas-Navia@FCHS.COM
http://www.fitzpatrickcella.com



From: Sharret, Jonathan
Sent: Wednesday, January 24, 2018 5:57 PM
To: AMcNamara@perkinscoie.com; TCunningham@perkinscoie.com; arussell@shawkeller.com;
CMcCullough@perkinscoie.com; cscampbell@perkinscoie.com; JJennison@perkinscoie.com; jshaw@shawkeller.com;
kkeller@shawkeller.com; MSFT-PhilipsTeam@perkinscoie.com; PMcKeever@perkinscoie.com; SStahnke@perkinscoie.com
Cc: #Philips; 'Silver, Daniel'; 'Smyth, Benjamin'; 'Scott, Katie'
Subject: RE: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170 (D. Del.)

Antoine,

I am available at the time your proposed. I can call your office line then.

Best regards,
Jonathan


                                                              2
                 Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 72 of 98
Jonathan Sharret
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com
Bio



From: McNamara, Antoine (Perkins Coie) [mailto:AMcNamara@perkinscoie.com]
Sent: Wednesday, January 24, 2018 8:55 PM
To: Sharret, Jonathan; TCunningham@perkinscoie.com; arussell@shawkeller.com; CMcCullough@perkinscoie.com;
cscampbell@perkinscoie.com; JJennison@perkinscoie.com; jshaw@shawkeller.com; kkeller@shawkeller.com; MSFT-
PhilipsTeam@perkinscoie.com; PMcKeever@perkinscoie.com; SStahnke@perkinscoie.com
Cc: #Philips; 'Silver, Daniel'; 'Smyth, Benjamin'; 'Scott, Katie'
Subject: Re: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170 (D. Del.)

Jonathan,

As I mentioned to Jaime this morning at the deposition, you were misinformed about the collection of the requested
source code – our team had collected the PDFs from the identified folders before your e-mail yesterday and those pages
are currently still being processed for review.

Regarding the overall page limits and other issues, I’m available to discuss tomorrow (1/25) at 1pm PT / 4pm ET. Does
that work for you?

Best,

Antoine McNamara | Perkins Coie LLP
COUNSEL
D. +1.206.359.3864



From: "jsharret@fchs.com" <JSharret@FCHS.COM>
Date: Tuesday, January 23, 2018 at 5:33 PM
To: "McNamara, Antoine (SEA)" <AMcNamara@perkinscoie.com>, Tiffany Cunningham
<TCunningham@perkinscoie.com>, Andrew Russell <arussell@shawkeller.com>, Christina McCullough
<CMcCullough@perkinscoie.com>, "Campbell, Chad (PHX)" <CSCampbell@perkinscoie.com>, "Jennison, Judy
(SEA)" <JJennison@perkinscoie.com>, John Shaw <jshaw@shawkeller.com>, Karen Keller
<kkeller@shawkeller.com>, *MSFT - Philips Team <MSFT-PhilipsTeam@perkinscoie.com>, "McKeever, Patrick
J. (SDO)" <PMcKeever@perkinscoie.com>, "Stahnke, Sarah (PAO)" <SStahnke@perkinscoie.com>
Cc: #Philips <#Philips@fchs.com>, Daniel Silver <DSilver@McCarter.com>, Benjamin Smyth
<bsmyth@McCarter.com>, "'Scott, Katie'" <kscott@McCarter.com>
Subject: RE: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170
(D. Del.)

Antoine,

Please let me know where things stand with respect to my email below. I have been told that none of the requested
source code has been collected from the review machines for printing as yet. If there is something that we need to
discuss to move this forward, as I mentioned, I am available by phone.

                                                           3
                Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 73 of 98

Best regards,
Jonathan

Jonathan Sharret
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com
Bio



From: Sharret, Jonathan
Sent: Monday, January 22, 2018 4:38 PM
To: AMcNamara@perkinscoie.com; TCunningham@perkinscoie.com; arussell@shawkeller.com;
CMcCullough@perkinscoie.com; cscampbell@perkinscoie.com; JJennison@perkinscoie.com; jshaw@shawkeller.com;
kkeller@shawkeller.com; MSFT-PhilipsTeam@perkinscoie.com; PMcKeever@perkinscoie.com; SStahnke@perkinscoie.com
Cc: #Philips; Silver, Daniel; Smyth, Benjamin; Scott, Katie
Subject: RE: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170 (D. Del.)

Antoine,

Philips’ source code reviewers have prepared additional PDF pages to be printed and produced. The additional pages can
be found on the review machines’ desktops in folders named “PRINTME_20180122__” where “__” is 01, 02, or 03. The
folders’ contents should be printed in alphabetical order. This is the same print procedure that was followed last time, I
believe. The pages printed include source code for the ‘387/’064, ‘797, ‘564, ‘806, and ‘819/’809 functionalities and
should total 1,548 pages. Philips is still investigating additional source code given the late production date for Microsoft
providing source code for the entire operating systems, but has endeavored to get as much source code ready for
printing as possible to provide Microsoft with as complete a picture as possible of Philips’ current printing needs. As
soon as we know how many additional pages we will need, we will let Microsoft know – however, it will be in line with
our existing requests.

Prior to this request, Philips had printed 1,076 pages. The combined page count is below what Philips has printed from
other defendants (e.g., the page count for HTC is over 2,700) and is more than reasonable given the number of patents
and number of accused functionalities at issue in these actions. If Microsoft disagrees or believes Philips is not printing
what is “reasonably necessary” for these actions, please let us know and explain the basis for this assertion.

To address your specific concern with Philips printing approximately 500 pages for the accused ‘806 functionalities, this
was necessitated by Microsoft making the allegation in its response to Philips’ Interrogatory No. 6 that “the functionality
of the ’806 Representative Products running Windows 10 and Xbox One varies across different builds of the respective
operating system. There are five Windows 10 update releases that included modifications to HLS and MPEG-DASH
support” without explaining exactly how these various builds differ from each other. Microsoft cannot make a bald
allegation that functionalities vary across different builds and then fault Philips for printing code from each of those
builds to rebut this allegation. That Philips did not choose to spend its entire time with Microsoft’s designated DASH/HLS
witness asking about source code is a red herring and has no bearing on the source code Philips is entitled to print in
these actions.

I am available to get on the phone and discuss this further. Please let me know as soon as possible if this is acceptable as
our contentions are due in less than 2 weeks.

                                                              4
                 Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 74 of 98
Best regards,
Jonathan

Jonathan Sharret
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com
Bio



From: McNamara, Antoine (Perkins Coie) [mailto:AMcNamara@perkinscoie.com]
Sent: Tuesday, January 09, 2018 8:55 PM
To: Sharret, Jonathan; TCunningham@perkinscoie.com; arussell@shawkeller.com; CMcCullough@perkinscoie.com;
cscampbell@perkinscoie.com; JJennison@perkinscoie.com; jshaw@shawkeller.com; kkeller@shawkeller.com; MSFT-
PhilipsTeam@perkinscoie.com; PMcKeever@perkinscoie.com; SStahnke@perkinscoie.com
Cc: #Philips; Silver, Daniel; Smyth, Benjamin; Scott, Katie
Subject: Re: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170 (D. Del.)

Jonathan,

Please remember that the protective order gives Microsoft “five (5) business days to review the printed material and
provide . . . written notice of any objection” and seven business days overall to serve any requested source code
printouts. Philips cannot identify new source code documents in the morning and demand confirmation that “the source
code will be printed today.”

Moreover, as we have discussed, the protective order provides a presumptive aggregate total of 750 pages of printed
source code. The source code prints that you requested this morning will put Philips well above that limit. As we
indicated on our call back in December, Microsoft is willing to consider adjusting that limit, but Philips has still not told
us how many total pages it proposes to print nor explained why the presumptive limit explicitly set by the protective
order should be adjusted. For example, Philips printed nearly 500 pages of source code purportedly relating to its
allegations for the ‘806 patent but referred to hardly any of that code in last week’s deposition.

Microsoft is willing to accommodate your requests and print and serve the source code identified this morning, but this
should not be taken as license for Philips to continue disregarding the source code provisions of the protective order.
Given that Philips has now exceeded the printing limit set in the protective order, we expect that Philips will provide us
with a formal proposal for modifying that limit, including both a new proposed total page limit and a justification for the
modification, before requesting that any additional source code be printed. Moreover, for any future printing requests,
Microsoft reserves the right to use the time provided in the protective order for review, processing, and printing, and we
expect Philips to time its requests accordingly.

The requested source code printouts (including the single-page referred to in Jaime e-mail) are in the process of been
prepared and we hope to have them completed tonight. If so, we can courier the pages to our Bellevue office in the
morning and they should arrive by 11am for service of the production. I will let you know if any issues arise that would
interfere with that timing.

Best,

Antoine McNamara | Perkins Coie LLP
COUNSEL
D. +1.206.359.3864
                                                               5
              Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 75 of 98


From: "jsharret@fchs.com" <JSharret@FCHS.COM>
Date: Tuesday, January 9, 2018 at 7:16 AM
To: "McNamara, Antoine (SEA)" <AMcNamara@perkinscoie.com>, Tiffany Cunningham
<TCunningham@perkinscoie.com>, Andrew Russell <arussell@shawkeller.com>, Christina McCullough
<CMcCullough@perkinscoie.com>, "Campbell, Chad (PHX)" <CSCampbell@perkinscoie.com>, "Jennison, Judy
(SEA)" <JJennison@perkinscoie.com>, John Shaw <jshaw@shawkeller.com>, Karen Keller
<kkeller@shawkeller.com>, *MSFT - Philips Team <MSFT-PhilipsTeam@perkinscoie.com>, "McKeever, Patrick
J. (SDO)" <PMcKeever@perkinscoie.com>, "Stahnke, Sarah (PAO)" <SStahnke@perkinscoie.com>
Cc: #Philips <#Philips@fchs.com>, Daniel Silver <DSilver@McCarter.com>, Benjamin Smyth
<bsmyth@McCarter.com>, "Scott, Katie" <kscott@McCarter.com>
Subject: Re: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170
(D. Del.)

Antoine,

Our reviewers have created additional folders on the review machines containing PDF/XPS documents of
source code to be printed. The page count for these new folders is roughly 500 pages and includes source
code for the '913 accused keyboard functionality, '564 accused magnification functionality, and '695 accused
FLAC functionality. Please have whoever is handling the printing of source code on your end speak with the
code reviewers today so they can identify the folders to be printed and the order in which the files should be
printed.

Please confirm the source code will be printed today. If you will be at the deposition today I am happy to
discuss further in person.

Best regards,
Jonathan




From: Sharret, Jonathan
Sent: Monday, December 25, 2017 10:29 PM
To: AMcNamara@perkinscoie.com; TCunningham@perkinscoie.com; arussell@shawkeller.com;
CMcCullough@perkinscoie.com; cscampbell@perkinscoie.com; JJennison@perkinscoie.com; jshaw@shawkeller.com;
kkeller@shawkeller.com; MSFT-PhilipsTeam@perkinscoie.com; PMcKeever@perkinscoie.com;
SStahnke@perkinscoie.com
Cc: #Philips; Silver, Daniel; Smyth, Benjamin; Scott, Katie
Subject: RE: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170 (D. Del.)

Antoine,

On Friday our reviewers left instructions with the Perkins’ employee supervising the review for the printing of source
code. To facilitate printing, all files to be printed are in the “PRINTME_20171222” folder on the desktop of the PC further
from the door on the desk with two computers. Within that folder will be several levels of subfolders where the lowest-
level (leaf) folders contain XPS files. Double clicking these will open them in the Microsoft XPS viewer which can be used
to print them in hard copy. Please print the files in each folder in the alphabetical order they are sorted in by default so
that the various portions of a given file are printed with contiguous Bates ranges and each OS version for each accused
functionality form a continuous range as well. A “readme” file has been provided in this folder, which explains the same.
                                                             6
                Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 76 of 98

The total page count is 622:
    • DASH/HLS: 479
    • Screen Rotation: 122
    • HDCP: 21

The page count for DASH/HLS is large because Microsoft’s interrogatory responses indicated that Microsoft contends
there are differences with respect to DASH/HLS between the various versions of Windows 10, but the interrogatory
responses left these alleged differences unspecified which necessitated increased printing.

We will be in touch once we have an estimate for the number of pages needed for the other accused functionalities.

Best regards,
Jonathan

Jonathan Sharret
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com


From: Sharret, Jonathan
Sent: Wednesday, December 13, 2017 5:49 PM
To: AMcNamara@perkinscoie.com; TCunningham@perkinscoie.com; arussell@shawkeller.com;
CMcCullough@perkinscoie.com; cscampbell@perkinscoie.com; JJennison@perkinscoie.com; jshaw@shawkeller.com;
kkeller@shawkeller.com; MSFT-PhilipsTeam@perkinscoie.com; PMcKeever@perkinscoie.com; SStahnke@perkinscoie.com
Cc: #Philips; Silver, Daniel; Smyth, Benjamin; Scott, Katie
Subject: RE: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170 (D. Del.)

Thank you, Antoine. I’m glad we could resolve this quickly.

We expect our reviewers to be at your offices December 18-22 and December 27-29. Mr. Morgan will be at the review
December 18-22, Mr. McCormick on December 18-21, and Dr. Buy on December 19-20 and 27-29. We expect the review
will continue thereafter on January 2.

Best regards,
Jonathan

Jonathan Sharret
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com
Bio


From: McNamara, Antoine (Perkins Coie) [mailto:AMcNamara@perkinscoie.com]
Sent: Wednesday, December 13, 2017 4:25 PM
                                                              7
                 Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 77 of 98
To: Sharret, Jonathan; TCunningham@perkinscoie.com; arussell@shawkeller.com; CMcCullough@perkinscoie.com;
cscampbell@perkinscoie.com; JJennison@perkinscoie.com; jshaw@shawkeller.com; kkeller@shawkeller.com; MSFT-
PhilipsTeam@perkinscoie.com; PMcKeever@perkinscoie.com; SStahnke@perkinscoie.com
Cc: #Philips; Silver, Daniel; Smyth, Benjamin; Scott, Katie
Subject: Re: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170 (D. Del.)

Jonathan,

To confirm what we just agreed over the phone, we will make the source code available:

Thursday, December 14 – 8:30am – 7:30 pm
Friday, December 15 – 8:30 am – 1:00 pm

Thank you — we appreciate your reviewers’ accommodation of these modified hours.

Best,

Antoine McNamara | Perkins Coie LLP
COUNSEL
D. +1.206.359.3864



From: "jsharret@fchs.com" <JSharret@FCHS.COM>
Date: Wednesday, December 13, 2017 at 12:27 PM
To: "McNamara, Antoine (SEA)" <AMcNamara@perkinscoie.com>, Tiffany Cunningham
<TCunningham@perkinscoie.com>, Andrew Russell <arussell@shawkeller.com>, Christina McCullough
<CMcCullough@perkinscoie.com>, "Campbell, Chad (PHX)" <CSCampbell@perkinscoie.com>, "Jennison, Judy
(SEA)" <JJennison@perkinscoie.com>, John Shaw <jshaw@shawkeller.com>, Karen Keller
<kkeller@shawkeller.com>, *MSFT - Philips Team <MSFT-PhilipsTeam@perkinscoie.com>, "McKeever, Patrick
J. (SDO)" <PMcKeever@perkinscoie.com>, "Stahnke, Sarah (PAO)" <SStahnke@perkinscoie.com>
Cc: #Philips <#Philips@fchs.com>, Daniel Silver <DSilver@McCarter.com>, Benjamin Smyth
<bsmyth@McCarter.com>, "Scott, Katie" <kscott@McCarter.com>
Subject: RE: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170
(D. Del.)

Antoine,

Please explain why the code review room will be closed early on Friday and when you first became aware of this. The
15th is not a holiday and the Protective Order requires the review computers to be available during regular business
hours. We flew Dr. Buy out to Seattle specifically so he could be at the review on the 14 th and 15th and this would cut the
review time on the 15th by more than half.

If the office must be closed early on the 15th, then the hours being take away from our review on that day must be
provided on the 14th and/or 15th by making the review computers available before 9 am and/or after 5 pm to make up
the difference.

Please let us have your response immediately so we can let our reviewers know. I will be back to you on the rest on your
email soon.

Best regards,
Jonathan



                                                             8
                 Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 78 of 98
Jonathan Sharret
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com
Bio


From: McNamara, Antoine (Perkins Coie) [mailto:AMcNamara@perkinscoie.com]
Sent: Wednesday, December 13, 2017 3:20 PM
To: Sharret, Jonathan; TCunningham@perkinscoie.com; arussell@shawkeller.com; CMcCullough@perkinscoie.com;
cscampbell@perkinscoie.com; JJennison@perkinscoie.com; jshaw@shawkeller.com; kkeller@shawkeller.com; MSFT-
PhilipsTeam@perkinscoie.com; PMcKeever@perkinscoie.com; SStahnke@perkinscoie.com
Cc: #Philips; Silver, Daniel; Smyth, Benjamin; Scott, Katie
Subject: Re: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170 (D. Del.)

Jonathan,

Please let your reviewers know that our office will close early this Friday (December 15) and the source code review
room will need to be closed by 12 noon.

Can you also please let us know your reviewers’ anticipated schedules for the weeks before and after Christmas so that
we can identify any potential scheduling conflicts over the holidays?

Best,

Antoine McNamara | Perkins Coie LLP
COUNSEL
D. +1.206.359.3864



From: "jsharret@fchs.com" <JSharret@FCHS.COM>
Date: Thursday, December 7, 2017 at 11:14 AM
To: Tiffany Cunningham <TCunningham@perkinscoie.com>, Andrew Russell <arussell@shawkeller.com>,
Christina McCullough <CMcCullough@perkinscoie.com>, "cscampbell@perkinscoie.com"
<cscampbell@perkinscoie.com>, "JJennison@perkinscoie.com" <JJennison@perkinscoie.com>, John Shaw
<jshaw@shawkeller.com>, Karen Keller <kkeller@shawkeller.com>, "MSFT-PhilipsTeam@perkinscoie.com"
<MSFT-PhilipsTeam@perkinscoie.com>, "PMcKeever@perkinscoie.com" <PMcKeever@perkinscoie.com>,
"SStahnke@perkinscoie.com" <SStahnke@perkinscoie.com>
Cc: #Philips <#Philips@fchs.com>, Daniel Silver <DSilver@McCarter.com>, Benjamin Smyth
<bsmyth@McCarter.com>, "Scott, Katie" <kscott@McCarter.com>
Subject: RE: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170
(D. Del.)

Thank you, Tiffany. Dr. Buy will be at the source code review on Thursday, December 14.

Best regards,
Jonathan

Jonathan Sharret
FITZPATRICK, CELLA, HARPER & SCINTO
                                                            9
                  Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 79 of 98
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com
Bio


From: Cunningham, Tiffany P. (Perkins Coie) [mailto:TCunningham@perkinscoie.com]
Sent: Thursday, December 07, 2017 12:51 PM
To: Sharret, Jonathan; arussell@shawkeller.com; CMcCullough@perkinscoie.com; cscampbell@perkinscoie.com;
JJennison@perkinscoie.com; jshaw@shawkeller.com; kkeller@shawkeller.com; MSFT-PhilipsTeam@perkinscoie.com;
PMcKeever@perkinscoie.com; SStahnke@perkinscoie.com
Cc: #Philips; Silver, Daniel; Smyth, Benjamin; Scott, Katie
Subject: RE: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170 (D. Del.)

Jonathan:

We withdraw our objection to Dr. Buy receiving confidential information subject to the protective order.

Best regards,
Tiffany

Tiffany P. Cunningham | Perkins Coie LLP
PARTNER
131 S. Dearborn Street, Suite 1700
Chicago, IL 60603-5559
D. +1.312.324.8423
F. +1.312.324.9423
E. TCunningham@perkinscoie.com


From: Sharret, Jonathan [mailto:JSharret@FCHS.COM]
Sent: Monday, December 04, 2017 4:27 PM
To: Cunningham, Tiffany P. (CHI); arussell@shawkeller.com; McCullough, Christina J. (SEA); Campbell, Chad (PHX);
Jennison, Judy (SEA); jshaw@shawkeller.com; kkeller@shawkeller.com; *MSFT - Philips Team; McKeever, Patrick J.
(SDO); Stahnke, Sarah (PAO)
Cc: #Philips; Silver, Daniel; Smyth, Benjamin; Scott, Katie
Subject: RE: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170 (D. Del.)

Further to my email below, permission has been received to provide more information concerning the Kirkland Ellis
2014-2015 engagement. On a “Highly Confidential – Outside Counsel Only” basis, Dr. Buy’s engagement through
Kirkland Ellis in 2014-2015 was for Apple and involved an arbitration concerning litigation with HTC (see #11 on Dr. Buy’s
List of Engagements).

In addition, on a “Highly Confidential – Outside Counsel Only” basis, Dr. Buy’s engagement with Vedder Price was on
behalf of ShowingTime, Inc. (as disclosed already below) and the opposing party was Centralized Showing Service. Again,
this involved real estate scheduling software for showings.

Please confirm immediately that you are withdrawing your objection.

Best regards,
Jonathan

Jonathan Sharret
FITZPATRICK, CELLA, HARPER & SCINTO

                                                            10
                Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 80 of 98
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com


From: Sharret, Jonathan
Sent: Sunday, December 03, 2017 9:09 PM
To: TCunningham@perkinscoie.com; arussell@shawkeller.com; CMcCullough@perkinscoie.com;
cscampbell@perkinscoie.com; JJennison@perkinscoie.com; jshaw@shawkeller.com; kkeller@shawkeller.com; MSFT-
PhilipsTeam@perkinscoie.com; PMcKeever@perkinscoie.com; SStahnke@perkinscoie.com
Cc: #Philips; Silver, Daniel; Smyth, Benjamin; Scott, Katie
Subject: RE: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170 (D. Del.)

Counsel,

The Protective Order specifically provides that it may not be possible to disclose the name of a party with which a
consultant or expert has been engaged. See Protective Order at 12.a (“(iv) a current curriculum vitae containing at least
any known present or past relationship between the consultant or expert and any named Party to these Actions (except
where disclosure of such relationship is prohibited by a court order or nondisclosure agreement, in which case, the CV
should identify at least the start and end dates of such relationship and as much identifying information as possible
about the relationship)” (emphasis added)). Given this provision, Dr. Buy’s willingness to be bound by the Protective
Order in these actions, and Dr. Buy’s representation that he has no relationship with any party to these actions (or to
non-party Google), there is simply no basis for your objection and we ask you to withdraw it immediately.

In order to move things forward more expeditiously, Dr. Buy has provided the following additional information:

On a “Highly Confidential – Outside Counsel Only” basis, Dr. Buy’s engagement through Vedder Price was on behalf of
ShowingTime, Inc. As mentioned previously, this engagement related to software for scheduling appointments for real
estate viewings. This has no conceivable connection to the current actions and your objection should be withdrawn
immediately.

On a “Highly Confidential – Outside Counsel Only” basis, Dr. Buy’s engagement through Kirkland Ellis in 2014-2015 was
follow on work on behalf of a party for which the previous engagement was already disclosed to you (i.e., Dr. Buy was
previously involved in another engagement for Kirkland Ellis that involved this party and this previous engagement, and
his relationship with the party, is disclosed elsewhere on his List of Engagements). This engagement involved an attempt
to settle existing litigation and Dr. Buy’s work for the party centered around the Android operating system. As you did
not object to his work for this previous engagement, there should be no reason for you to continue to object now since
the same parties are involved and his work was substantially the same. As such, please withdraw your objection
immediately.

Best regards,
Jonathan

Jonathan Sharret
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com
                                                            11
                  Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 81 of 98


From: Cunningham, Tiffany P. (Perkins Coie) [mailto:TCunningham@perkinscoie.com]
Sent: Thursday, November 30, 2017 6:40 PM
To: Sharret, Jonathan; arussell@shawkeller.com; CMcCullough@perkinscoie.com; cscampbell@perkinscoie.com;
JJennison@perkinscoie.com; jshaw@shawkeller.com; kkeller@shawkeller.com; MSFT-PhilipsTeam@perkinscoie.com;
PMcKeever@perkinscoie.com; SStahnke@perkinscoie.com
Cc: #Philips; Silver, Daniel; Smyth, Benjamin; Scott, Katie
Subject: RE: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170 (D. Del.)

Jonathan:

In your disclosure for Dr. Buy, you do not disclose the names of the parties involved in his work with Vedder Price in
2016-2017 and Kirkland & Ellis in 2014-2015. Please provide the names of these parties, so that we can assess whether
there are any potential conflicts. Until we have more information regarding his work during these time periods, we
object to Dr. Buy receiving confidential information subject to the protective order in this action. We hope to be able to
withdraw this objection once we receive the above supplemental information from you regarding Dr. Buy’s past work.

Best regards,
Tiffany

Tiffany P. Cunningham | Perkins Coie LLP
PARTNER
131 S. Dearborn Street, Suite 1700
Chicago, IL 60603-5559
D. +1.312.324.8423
F. +1.312.324.9423
E. TCunningham@perkinscoie.com


From: Sharret, Jonathan [mailto:JSharret@FCHS.COM]
Sent: Monday, November 20, 2017 5:26 PM
To: arussell@shawkeller.com; McCullough, Christina J. (SEA); Campbell, Chad (PHX); Jennison, Judy (SEA);
jshaw@shawkeller.com; kkeller@shawkeller.com; *MSFT - Philips Team; McKeever, Patrick J. (SDO); Stahnke, Sarah
(PAO)
Cc: #Philips; Silver, Daniel; Smyth, Benjamin; Scott, Katie
Subject: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170 (D. Del.)

Microsoft Counsel,

Pursuant to the parties’ Protective Order (ordered February 27, 2017), Philips hereby provides written notice under
Section 12 for Dr. Ugo Buy. Attached, per Section 12(a), please find:

(i) The name of the consultant or expert; (ii) The present employer, job title, and business address of the consultant or
expert; (iii) a copy of a Certification (attached hereto as Exhibit A) signed by the consultant or expert; and (iv) a current
curriculum vitae containing at least any known present or past relationship between the consultant or expert and any
named Party to these Actions (except where disclosure of such relationship is prohibited by a court order or
nondisclosure agreement, in which case, the CV should identify at least the start and end dates of such relationship and
as much identifying information as possible about the relationship).

Philips confirms that Dr. Buy has no present or past relationship with any named Party to these Actions.

With respect to Dr. Buy’s work on behalf of Vedder Price, LLP, Dr. Buy’s client was a company that made software for
assisting real-estate agents and home owners set up viewings for properties for sale. The other party was a competitor
in the space of software for real-estate support. His involvement in this work is now over. Dr. Buy’s understanding is that
he is not at liberty to disclose the names of the parties.


                                                              12
                   Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 82 of 98
Please let us know at your earliest convenience whether you object to Dr. Buy under Section 12(b).

Best regards,
Jonathan

Jonathan Sharret
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com
Bio




This email message and any attachments are intended for the use of the addressee(s) indicated above. Information that is privileged
or otherwise confidential may be contained therein. If you are not the intended recipient(s), you are hereby notified that any
dissemination, review or use of this message, documents or information contained therein is strictly prohibited. If you have received
this message in error, please immediately delete it and notify us by telephone at (212) 218-2100. Thank you.




NOTICE: This communication may contain privileged or other confidential information. If you have received it in error, please advise the sender by reply email and
immediately delete the message and any attachments without copying or disclosing the contents. Thank you.




NOTICE: This communication may contain privileged or other confidential information. If you have received it in error, please advise the sender by reply email and
immediately delete the message and any attachments without copying or disclosing the contents. Thank you.




NOTICE: This communication may contain privileged or other confidential information. If you have received it in error, please advise the sender by reply email and
immediately delete the message and any attachments without copying or disclosing the contents. Thank you.




NOTICE: This communication may contain privileged or other confidential information. If you have received it in error, please advise the sender by reply email and
immediately delete the message and any attachments without copying or disclosing the contents. Thank you.




NOTICE: This communication may contain privileged or other confidential information. If you have received it in error, please advise the sender by reply email and
immediately delete the message and any attachments without copying or disclosing the contents. Thank you.




NOTICE: This communication may contain privileged or other confidential information. If you have received it in error, please advise the sender by reply email and
immediately delete the message and any attachments without copying or disclosing the contents. Thank you.




NOTICE: This communication may contain privileged or other confidential information. If you have received it in error, please advise the sender by reply email and
immediately delete the message and any attachments without copying or disclosing the contents. Thank you.




                                                                                13
Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 83 of 98




        SHARRET EXHIBIT 324
                 Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 84 of 98


Cardenas-Navia, Jaime F.

From:                              Sharret, Jonathan
Sent:                              Monday, January 29, 2018 2:13 PM
To:                                AMcNamara@perkinscoie.com; Cardenas-Navia, Jaime F.;
                                   TCunningham@perkinscoie.com; arussell@shawkeller.com;
                                   CMcCullough@perkinscoie.com; cscampbell@perkinscoie.com;
                                   JJennison@perkinscoie.com; jshaw@shawkeller.com; kkeller@shawkeller.com; MSFT-
                                   PhilipsTeam@perkinscoie.com; PMcKeever@perkinscoie.com;
                                   SStahnke@perkinscoie.com
Cc:                                #Philips; 'Silver, Daniel'; 'Smyth, Benjamin'; 'Scott, Katie'
Subject:                           RE: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131
                                   and 15-1170 (D. Del.)


Yes – please overnight them to my attention. Thank you, Antoine.

Best regards,
Jonathan

Jonathan Sharret
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com
Bio



From: McNamara, Antoine (Perkins Coie) [mailto:AMcNamara@perkinscoie.com]
Sent: Monday, January 29, 2018 2:00 PM
To: Sharret, Jonathan; Cardenas-Navia, Jaime F.; TCunningham@perkinscoie.com; arussell@shawkeller.com;
CMcCullough@perkinscoie.com; cscampbell@perkinscoie.com; JJennison@perkinscoie.com; jshaw@shawkeller.com;
kkeller@shawkeller.com; MSFT-PhilipsTeam@perkinscoie.com; PMcKeever@perkinscoie.com; SStahnke@perkinscoie.com
Cc: #Philips; 'Silver, Daniel'; 'Smyth, Benjamin'; 'Scott, Katie'
Subject: Re: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170 (D. Del.)

Jonathan,

We finished processing the rest of the source code print-outs this morning and they will be ready for service shortly.
Based on your request, I did obtain special permission to deliver this batch of source code print-outs directly to your
reviewers given the circumstances. However, since no reviewers are here today, should we just send the print-outs to
your office via overnight delivery?

Please let me know, or feel free to give me a call if that would be easier.

Best,

Antoine McNamara | Perkins Coie LLP
COUNSEL
D. +1.206.359.3864
                                                              1
                Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 85 of 98


From :"jsharret@fchs.com" <JSharret@FCHS.COM>
Date:Monday, January 29, 2018 at 7:32 AM
T o:"McNamara, Antoine (SEA)" <AMcNamara@perkinscoie.com>, "Cardenas-Navia, Jaime F." <JCardenas-
Navia@FCHS.COM>, Tiffany Cunningham <TCunningham@perkinscoie.com>, Andrew Russell
<arussell@shawkeller.com>, Christina McCullough <CMcCullough@perkinscoie.com>, "Campbell, Chad (PHX)"
<CSCampbell@perkinscoie.com>, "Jennison, Judy (SEA)" <JJennison@perkinscoie.com>, John Shaw
<jshaw@shawkeller.com>, Karen Keller <kkeller@shawkeller.com>, *MSFT - Philips Team <MSFT-
PhilipsTeam@perkinscoie.com>, "McKeever, Patrick J. (SDO)" <PMcKeever@perkinscoie.com>, "Stahnke,
Sarah (PAO)" <SStahnke@perkinscoie.com>
Cc:#Philips <#Philips@fchs.com>, Daniel Silver <DSilver@McCarter.com>, Benjamin Smyth
<bsmyth@McCarter.com>, "'Scott, Katie'" <kscott@McCarter.com>
S ubject:RE: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170
(D. Del.)

Antoine,

Can you please provide the status of the source code printing? Mr. McCormick is travelling today and will not be in
Seattle until tomorrow and Mr. Morgan has had to fly home to deal with a family matter. If you let me know when you
expect the print outs to be ready it will help with our ability to coordinate whether the printouts should be sent here or
whether Mr. McCormick will be available to receive them.

Best regards,
Jonathan

Jonathan Sharret
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com
Bio



From: McNamara, Antoine (Perkins Coie) [mailto:AMcNamara@perkinscoie.com]
Sent: Thursday, January 25, 2018 8:00 PM
To: Cardenas-Navia, Jaime F.; Sharret, Jonathan; TCunningham@perkinscoie.com; arussell@shawkeller.com;
CMcCullough@perkinscoie.com; cscampbell@perkinscoie.com; JJennison@perkinscoie.com; jshaw@shawkeller.com;
kkeller@shawkeller.com; MSFT-PhilipsTeam@perkinscoie.com; PMcKeever@perkinscoie.com; SStahnke@perkinscoie.com
Cc: #Philips; 'Silver, Daniel'; 'Smyth, Benjamin'; 'Scott, Katie'
Subject: Re: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170 (D. Del.)

Jaime,

I spoke with Jonathan this afternoon and told him that we would try to accommodate this last-minute request. The
documents are still being processed, but they should be ready later tonight.




                                                             2
                 Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 86 of 98
If you need the source code print-outs tonight and can come to the Perkins Seattle office at 7pm, we may be able to
arrange for you to pick up and sign for them at that time. Otherwise, we will bring the print-outs to the deposition
tomorrow and you can sign for them there.

Please let me know as soon as possible if you need us to arrange a pick-up this evening, as our office will be closed.

Best,

Antoine McNamara | Perkins Coie LLP
COUNSEL
D. +1.206.359.3864



From :"Cardenas-Navia, Jaime F." <JCardenas-Navia@FCHS.COM>
Date:Thursday, January 25, 2018 at 9:54 AM
T o:"jsharret@fchs.com" <JSharret@FCHS.COM>, "McNamara, Antoine (SEA)"
<AMcNamara@perkinscoie.com>, Tiffany Cunningham <TCunningham@perkinscoie.com>, Andrew Russell
<arussell@shawkeller.com>, Christina McCullough <CMcCullough@perkinscoie.com>, "Campbell, Chad (PHX)"
<CSCampbell@perkinscoie.com>, "Jennison, Judy (SEA)" <JJennison@perkinscoie.com>, John Shaw
<jshaw@shawkeller.com>, Karen Keller <kkeller@shawkeller.com>, *MSFT - Philips Team <MSFT-
PhilipsTeam@perkinscoie.com>, "McKeever, Patrick J. (SDO)" <PMcKeever@perkinscoie.com>, "Stahnke,
Sarah (PAO)" <SStahnke@perkinscoie.com>
Cc:#Philips <#Philips@fchs.com>, Daniel Silver <DSilver@McCarter.com>, Benjamin Smyth
<bsmyth@McCarter.com>, "'Scott, Katie'" <kscott@McCarter.com>
S ubject:RE: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170
(D. Del.)

Antoine,

We ask that the PlayReady and WMDRM source code be printed and produced in time for tomorrow’s deposition of
Andrew Jenks. Please let us know if you can accommodate this request. If so, I can come by Perkins’ Seattle office today
to receive the source code production once it is ready.

Best regards,
Jaime

Jaime F. Cardenas-Navia
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2306
F 212-218-2200
JCardenas-Navia@FCHS.COM
http://www.fitzpatrickcella.com



From: Sharret, Jonathan
Sent: Wednesday, January 24, 2018 5:57 PM
To: AMcNamara@perkinscoie.com; TCunningham@perkinscoie.com; arussell@shawkeller.com;
CMcCullough@perkinscoie.com; cscampbell@perkinscoie.com; JJennison@perkinscoie.com; jshaw@shawkeller.com;
kkeller@shawkeller.com; MSFT-PhilipsTeam@perkinscoie.com; PMcKeever@perkinscoie.com; SStahnke@perkinscoie.com
Cc: #Philips; 'Silver, Daniel'; 'Smyth, Benjamin'; 'Scott, Katie'
Subject: RE: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170 (D. Del.)

                                                             3
                 Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 87 of 98

Antoine,

I am available at the time your proposed. I can call your office line then.

Best regards,
Jonathan

Jonathan Sharret
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com
Bio



From: McNamara, Antoine (Perkins Coie) [mailto:AMcNamara@perkinscoie.com]
Sent: Wednesday, January 24, 2018 8:55 PM
To: Sharret, Jonathan; TCunningham@perkinscoie.com; arussell@shawkeller.com; CMcCullough@perkinscoie.com;
cscampbell@perkinscoie.com; JJennison@perkinscoie.com; jshaw@shawkeller.com; kkeller@shawkeller.com; MSFT-
PhilipsTeam@perkinscoie.com; PMcKeever@perkinscoie.com; SStahnke@perkinscoie.com
Cc: #Philips; 'Silver, Daniel'; 'Smyth, Benjamin'; 'Scott, Katie'
Subject: Re: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170 (D. Del.)

Jonathan,

As I mentioned to Jaime this morning at the deposition, you were misinformed about the collection of the requested
source code – our team had collected the PDFs from the identified folders before your e-mail yesterday and those pages
are currently still being processed for review.

Regarding the overall page limits and other issues, I’m available to discuss tomorrow (1/25) at 1pm PT / 4pm ET. Does
that work for you?

Best,

Antoine McNamara | Perkins Coie LLP
COUNSEL
D. +1.206.359.3864



From :"jsharret@fchs.com" <JSharret@FCHS.COM>
Date:Tuesday, January 23, 2018 at 5:33 PM
T o:"McNamara, Antoine (SEA)" <AMcNamara@perkinscoie.com>, Tiffany Cunningham
<TCunningham@perkinscoie.com>, Andrew Russell <arussell@shawkeller.com>, Christina McCullough
<CMcCullough@perkinscoie.com>, "Campbell, Chad (PHX)" <CSCampbell@perkinscoie.com>, "Jennison, Judy
(SEA)" <JJennison@perkinscoie.com>, John Shaw <jshaw@shawkeller.com>, Karen Keller
<kkeller@shawkeller.com>, *MSFT - Philips Team <MSFT-PhilipsTeam@perkinscoie.com>, "McKeever, Patrick
J. (SDO)" <PMcKeever@perkinscoie.com>, "Stahnke, Sarah (PAO)" <SStahnke@perkinscoie.com>
Cc:#Philips <#Philips@fchs.com>, Daniel Silver <DSilver@McCarter.com>, Benjamin Smyth
<bsmyth@McCarter.com>, "'Scott, Katie'" <kscott@McCarter.com>

                                                              4
                Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 88 of 98
S ubject:RE: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170
(D. Del.)

Antoine,

Please let me know where things stand with respect to my email below. I have been told that none of the requested
source code has been collected from the review machines for printing as yet. If there is something that we need to
discuss to move this forward, as I mentioned, I am available by phone.

Best regards,
Jonathan

Jonathan Sharret
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com
Bio



From: Sharret, Jonathan
Sent: Monday, January 22, 2018 4:38 PM
To: AMcNamara@perkinscoie.com; TCunningham@perkinscoie.com; arussell@shawkeller.com;
CMcCullough@perkinscoie.com; cscampbell@perkinscoie.com; JJennison@perkinscoie.com; jshaw@shawkeller.com;
kkeller@shawkeller.com; MSFT-PhilipsTeam@perkinscoie.com; PMcKeever@perkinscoie.com; SStahnke@perkinscoie.com
Cc: #Philips; Silver, Daniel; Smyth, Benjamin; Scott, Katie
Subject: RE: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170 (D. Del.)

Antoine,

Philips’ source code reviewers have prepared additional PDF pages to be printed and produced. The additional pages can
be found on the review machines’ desktops in folders named “PRINTME_20180122__” where “__” is 01, 02, or 03. The
folders’ contents should be printed in alphabetical order. This is the same print procedure that was followed last time, I
believe. The pages printed include source code for the ‘387/’064, ‘797, ‘564, ‘806, and ‘819/’809 functionalities and
should total 1,548 pages. Philips is still investigating additional source code given the late production date for Microsoft
providing source code for the entire operating systems, but has endeavored to get as much source code ready for
printing as possible to provide Microsoft with as complete a picture as possible of Philips’ current printing needs. As
soon as we know how many additional pages we will need, we will let Microsoft know – however, it will be in line with
our existing requests.

Prior to this request, Philips had printed 1,076 pages. The combined page count is below what Philips has printed from
other defendants (e.g., the page count for HTC is over 2,700) and is more than reasonable given the number of patents
and number of accused functionalities at issue in these actions. If Microsoft disagrees or believes Philips is not printing
what is “reasonably necessary” for these actions, please let us know and explain the basis for this assertion.

To address your specific concern with Philips printing approximately 500 pages for the accused ‘806 functionalities, this
was necessitated by Microsoft making the allegation in its response to Philips’ Interrogatory No. 6 that “the functionality
of the ’806 Representative Products running Windows 10 and Xbox One varies across different builds of the respective
operating system. There are five Windows 10 update releases that included modifications to HLS and MPEG-DASH
support” without explaining exactly how these various builds differ from each other. Microsoft cannot make a bald
                                                              5
                Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 89 of 98
allegation that functionalities vary across different builds and then fault Philips for printing code from each of those
builds to rebut this allegation. That Philips did not choose to spend its entire time with Microsoft’s designated DASH/HLS
witness asking about source code is a red herring and has no bearing on the source code Philips is entitled to print in
these actions.

I am available to get on the phone and discuss this further. Please let me know as soon as possible if this is acceptable as
our contentions are due in less than 2 weeks.

Best regards,
Jonathan

Jonathan Sharret
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com
Bio



From: McNamara, Antoine (Perkins Coie) [mailto:AMcNamara@perkinscoie.com]
Sent: Tuesday, January 09, 2018 8:55 PM
To: Sharret, Jonathan; TCunningham@perkinscoie.com; arussell@shawkeller.com; CMcCullough@perkinscoie.com;
cscampbell@perkinscoie.com; JJennison@perkinscoie.com; jshaw@shawkeller.com; kkeller@shawkeller.com; MSFT-
PhilipsTeam@perkinscoie.com; PMcKeever@perkinscoie.com; SStahnke@perkinscoie.com
Cc: #Philips; Silver, Daniel; Smyth, Benjamin; Scott, Katie
Subject: Re: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170 (D. Del.)

Jonathan,

Please remember that the protective order gives Microsoft “five (5) business days to review the printed material and
provide . . . written notice of any objection” and seven business days overall to serve any requested source code
printouts. Philips cannot identify new source code documents in the morning and demand confirmation that “the source
code will be printed today.”

Moreover, as we have discussed, the protective order provides a presumptive aggregate total of 750 pages of printed
source code. The source code prints that you requested this morning will put Philips well above that limit. As we
indicated on our call back in December, Microsoft is willing to consider adjusting that limit, but Philips has still not told
us how many total pages it proposes to print nor explained why the presumptive limit explicitly set by the protective
order should be adjusted. For example, Philips printed nearly 500 pages of source code purportedly relating to its
allegations for the ‘806 patent but referred to hardly any of that code in last week’s deposition.

Microsoft is willing to accommodate your requests and print and serve the source code identified this morning, but this
should not be taken as license for Philips to continue disregarding the source code provisions of the protective order.
Given that Philips has now exceeded the printing limit set in the protective order, we expect that Philips will provide us
with a formal proposal for modifying that limit, including both a new proposed total page limit and a justification for the
modification, before requesting that any additional source code be printed. Moreover, for any future printing requests,
Microsoft reserves the right to use the time provided in the protective order for review, processing, and printing, and we
expect Philips to time its requests accordingly.


                                                               6
                 Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 90 of 98
The requested source code printouts (including the single-page referred to in Jaime e-mail) are in the process of been
prepared and we hope to have them completed tonight. If so, we can courier the pages to our Bellevue office in the
morning and they should arrive by 11am for service of the production. I will let you know if any issues arise that would
interfere with that timing.

Best,

Antoine McNamara | Perkins Coie LLP
COUNSEL
D. +1.206.359.3864



From :"jsharret@fchs.com" <JSharret@FCHS.COM>
Date:Tuesday, January 9, 2018 at 7:16 AM
T o:"McNamara, Antoine (SEA)" <AMcNamara@perkinscoie.com>, Tiffany Cunningham
<TCunningham@perkinscoie.com>, Andrew Russell <arussell@shawkeller.com>, Christina McCullough
<CMcCullough@perkinscoie.com>, "Campbell, Chad (PHX)" <CSCampbell@perkinscoie.com>, "Jennison, Judy
(SEA)" <JJennison@perkinscoie.com>, John Shaw <jshaw@shawkeller.com>, Karen Keller
<kkeller@shawkeller.com>, *MSFT - Philips Team <MSFT-PhilipsTeam@perkinscoie.com>, "McKeever, Patrick
J. (SDO)" <PMcKeever@perkinscoie.com>, "Stahnke, Sarah (PAO)" <SStahnke@perkinscoie.com>
Cc:#Philips <#Philips@fchs.com>, Daniel Silver <DSilver@McCarter.com>, Benjamin Smyth
<bsmyth@McCarter.com>, "Scott, Katie" <kscott@McCarter.com>
S ubject:Re: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170
(D. Del.)

Antoine,

Our reviewers have created additional folders on the review machines containing PDF/XPS documents of
source code to be printed. The page count for these new folders is roughly 500 pages and includes source
code for the '913 accused keyboard functionality, '564 accused magnification functionality, and '695 accused
FLAC functionality. Please have whoever is handling the printing of source code on your end speak with the
code reviewers today so they can identify the folders to be printed and the order in which the files should be
printed.

Please confirm the source code will be printed today. If you will be at the deposition today I am happy to
discuss further in person.

Best regards,
Jonathan




From :Sharret, Jonathan
S ent:Monday, December 25, 2017 10:29 PM
T o:AMcNamara@perkinscoie.com; TCunningham@perkinscoie.com; arussell@shawkeller.com;
CMcCullough@perkinscoie.com; cscampbell@perkinscoie.com; JJennison@perkinscoie.com; jshaw@shawkeller.com;
kkeller@shawkeller.com; MSFT-PhilipsTeam@perkinscoie.com; PMcKeever@perkinscoie.com;
SStahnke@perkinscoie.com
Cc:#Philips; Silver, Daniel; Smyth, Benjamin; Scott, Katie
S ubject:RE: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170 (D. Del.)

                                                            7
                Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 91 of 98
Antoine,

On Friday our reviewers left instructions with the Perkins’ employee supervising the review for the printing of source
code. To facilitate printing, all files to be printed are in the “PRINTME_20171222” folder on the desktop of the PC further
from the door on the desk with two computers. Within that folder will be several levels of subfolders where the lowest-
level (leaf) folders contain XPS files. Double clicking these will open them in the Microsoft XPS viewer which can be used
to print them in hard copy. Please print the files in each folder in the alphabetical order they are sorted in by default so
that the various portions of a given file are printed with contiguous Bates ranges and each OS version for each accused
functionality form a continuous range as well. A “readme” file has been provided in this folder, which explains the same.

The total page count is 622:
    • DASH/HLS: 479
    • Screen Rotation: 122
    • HDCP: 21

The page count for DASH/HLS is large because Microsoft’s interrogatory responses indicated that Microsoft contends
there are differences with respect to DASH/HLS between the various versions of Windows 10, but the interrogatory
responses left these alleged differences unspecified which necessitated increased printing.

We will be in touch once we have an estimate for the number of pages needed for the other accused functionalities.

Best regards,
Jonathan

Jonathan Sharret
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com


From: Sharret, Jonathan
Sent: Wednesday, December 13, 2017 5:49 PM
To: AMcNamara@perkinscoie.com; TCunningham@perkinscoie.com; arussell@shawkeller.com;
CMcCullough@perkinscoie.com; cscampbell@perkinscoie.com; JJennison@perkinscoie.com; jshaw@shawkeller.com;
kkeller@shawkeller.com; MSFT-PhilipsTeam@perkinscoie.com; PMcKeever@perkinscoie.com; SStahnke@perkinscoie.com
Cc: #Philips; Silver, Daniel; Smyth, Benjamin; Scott, Katie
Subject: RE: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170 (D. Del.)

Thank you, Antoine. I’m glad we could resolve this quickly.

We expect our reviewers to be at your offices December 18-22 and December 27-29. Mr. Morgan will be at the review
December 18-22, Mr. McCormick on December 18-21, and Dr. Buy on December 19-20 and 27-29. We expect the review
will continue thereafter on January 2.

Best regards,
Jonathan

Jonathan Sharret
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
                                                              8
                 Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 92 of 98
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com
Bio


From: McNamara, Antoine (Perkins Coie) [mailto:AMcNamara@perkinscoie.com]
Sent: Wednesday, December 13, 2017 4:25 PM
To: Sharret, Jonathan; TCunningham@perkinscoie.com; arussell@shawkeller.com; CMcCullough@perkinscoie.com;
cscampbell@perkinscoie.com; JJennison@perkinscoie.com; jshaw@shawkeller.com; kkeller@shawkeller.com; MSFT-
PhilipsTeam@perkinscoie.com; PMcKeever@perkinscoie.com; SStahnke@perkinscoie.com
Cc: #Philips; Silver, Daniel; Smyth, Benjamin; Scott, Katie
Subject: Re: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170 (D. Del.)

Jonathan,

To confirm what we just agreed over the phone, we will make the source code available:

Thursday, December 14 – 8:30am – 7:30 pm
Friday, December 15 – 8:30 am – 1:00 pm

Thank you — we appreciate your reviewers’ accommodation of these modified hours.

Best,

Antoine McNamara | Perkins Coie LLP
COUNSEL
D. +1.206.359.3864



From :"jsharret@fchs.com" <JSharret@FCHS.COM>
Date:Wednesday, December 13, 2017 at 12:27 PM
T o:"McNamara, Antoine (SEA)" <AMcNamara@perkinscoie.com>, Tiffany Cunningham
<TCunningham@perkinscoie.com>, Andrew Russell <arussell@shawkeller.com>, Christina McCullough
<CMcCullough@perkinscoie.com>, "Campbell, Chad (PHX)" <CSCampbell@perkinscoie.com>, "Jennison, Judy
(SEA)" <JJennison@perkinscoie.com>, John Shaw <jshaw@shawkeller.com>, Karen Keller
<kkeller@shawkeller.com>, *MSFT - Philips Team <MSFT-PhilipsTeam@perkinscoie.com>, "McKeever, Patrick
J. (SDO)" <PMcKeever@perkinscoie.com>, "Stahnke, Sarah (PAO)" <SStahnke@perkinscoie.com>
Cc:#Philips <#Philips@fchs.com>, Daniel Silver <DSilver@McCarter.com>, Benjamin Smyth
<bsmyth@McCarter.com>, "Scott, Katie" <kscott@McCarter.com>
S ubject:RE: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170
(D. Del.)

Antoine,

Please explain why the code review room will be closed early on Friday and when you first became aware of this. The
15th is not a holiday and the Protective Order requires the review computers to be available during regular business
hours. We flew Dr. Buy out to Seattle specifically so he could be at the review on the 14 th and 15th and this would cut the
review time on the 15th by more than half.




                                                             9
                 Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 93 of 98
If the office must be closed early on the 15th, then the hours being take away from our review on that day must be
provided on the 14th and/or 15th by making the review computers available before 9 am and/or after 5 pm to make up
the difference.

Please let us have your response immediately so we can let our reviewers know. I will be back to you on the rest on your
email soon.

Best regards,
Jonathan

Jonathan Sharret
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com
Bio


From: McNamara, Antoine (Perkins Coie) [mailto:AMcNamara@perkinscoie.com]
Sent: Wednesday, December 13, 2017 3:20 PM
To: Sharret, Jonathan; TCunningham@perkinscoie.com; arussell@shawkeller.com; CMcCullough@perkinscoie.com;
cscampbell@perkinscoie.com; JJennison@perkinscoie.com; jshaw@shawkeller.com; kkeller@shawkeller.com; MSFT-
PhilipsTeam@perkinscoie.com; PMcKeever@perkinscoie.com; SStahnke@perkinscoie.com
Cc: #Philips; Silver, Daniel; Smyth, Benjamin; Scott, Katie
Subject: Re: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170 (D. Del.)

Jonathan,

Please let your reviewers know that our office will close early this Friday (December 15) and the source code review
room will need to be closed by 12 noon.

Can you also please let us know your reviewers’ anticipated schedules for the weeks before and after Christmas so that
we can identify any potential scheduling conflicts over the holidays?

Best,

Antoine McNamara | Perkins Coie LLP
COUNSEL
D. +1.206.359.3864



From :"jsharret@fchs.com" <JSharret@FCHS.COM>
Date:Thursday, December 7, 2017 at 11:14 AM
T o:Tiffany Cunningham <TCunningham@perkinscoie.com>, Andrew Russell <arussell@shawkeller.com>,
Christina McCullough <CMcCullough@perkinscoie.com>, "cscampbell@perkinscoie.com"
<cscampbell@perkinscoie.com>, "JJennison@perkinscoie.com" <JJennison@perkinscoie.com>, John Shaw
<jshaw@shawkeller.com>, Karen Keller <kkeller@shawkeller.com>, "MSFT-PhilipsTeam@perkinscoie.com"
<MSFT-PhilipsTeam@perkinscoie.com>, "PMcKeever@perkinscoie.com" <PMcKeever@perkinscoie.com>,
"SStahnke@perkinscoie.com" <SStahnke@perkinscoie.com>
Cc:#Philips <#Philips@fchs.com>, Daniel Silver <DSilver@McCarter.com>, Benjamin Smyth
<bsmyth@McCarter.com>, "Scott, Katie" <kscott@McCarter.com>
                                                           10
                  Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 94 of 98
S ubject:RE: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170
(D. Del.)

Thank you, Tiffany. Dr. Buy will be at the source code review on Thursday, December 14.

Best regards,
Jonathan

Jonathan Sharret
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com
Bio


From: Cunningham, Tiffany P. (Perkins Coie) [mailto:TCunningham@perkinscoie.com]
Sent: Thursday, December 07, 2017 12:51 PM
To: Sharret, Jonathan; arussell@shawkeller.com; CMcCullough@perkinscoie.com; cscampbell@perkinscoie.com;
JJennison@perkinscoie.com; jshaw@shawkeller.com; kkeller@shawkeller.com; MSFT-PhilipsTeam@perkinscoie.com;
PMcKeever@perkinscoie.com; SStahnke@perkinscoie.com
Cc: #Philips; Silver, Daniel; Smyth, Benjamin; Scott, Katie
Subject: RE: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170 (D. Del.)

Jonathan:

We withdraw our objection to Dr. Buy receiving confidential information subject to the protective order.

Best regards,
Tiffany

Tiffany P. Cunningham | Perkins Coie LLP
PARTNER
131 S. Dearborn Street, Suite 1700
Chicago, IL 60603-5559
D. +1.312.324.8423
F. +1.312.324.9423
E. TCunningham@perkinscoie.com


From: Sharret, Jonathan [mailto:JSharret@FCHS.COM]
Sent: Monday, December 04, 2017 4:27 PM
To: Cunningham, Tiffany P. (CHI); arussell@shawkeller.com; McCullough, Christina J. (SEA); Campbell, Chad (PHX);
Jennison, Judy (SEA); jshaw@shawkeller.com; kkeller@shawkeller.com; *MSFT - Philips Team; McKeever, Patrick J.
(SDO); Stahnke, Sarah (PAO)
Cc: #Philips; Silver, Daniel; Smyth, Benjamin; Scott, Katie
Subject: RE: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170 (D. Del.)

Further to my email below, permission has been received to provide more information concerning the Kirkland Ellis
2014-2015 engagement. On a “Highly Confidential – Outside Counsel Only” basis, Dr. Buy’s engagement through
Kirkland Ellis in 2014-2015 was for Apple and involved an arbitration concerning litigation with HTC (see #11 on Dr. Buy’s
List of Engagements).



                                                            11
                Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 95 of 98
In addition, on a “Highly Confidential – Outside Counsel Only” basis, Dr. Buy’s engagement with Vedder Price was on
behalf of ShowingTime, Inc. (as disclosed already below) and the opposing party was Centralized Showing Service. Again,
this involved real estate scheduling software for showings.

Please confirm immediately that you are withdrawing your objection.

Best regards,
Jonathan

Jonathan Sharret
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com


From: Sharret, Jonathan
Sent: Sunday, December 03, 2017 9:09 PM
To: TCunningham@perkinscoie.com; arussell@shawkeller.com; CMcCullough@perkinscoie.com;
cscampbell@perkinscoie.com; JJennison@perkinscoie.com; jshaw@shawkeller.com; kkeller@shawkeller.com; MSFT-
PhilipsTeam@perkinscoie.com; PMcKeever@perkinscoie.com; SStahnke@perkinscoie.com
Cc: #Philips; Silver, Daniel; Smyth, Benjamin; Scott, Katie
Subject: RE: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170 (D. Del.)

Counsel,

The Protective Order specifically provides that it may not be possible to disclose the name of a party with which a
consultant or expert has been engaged. S eeProtective Order at 12.a (“(iv) a current curriculum vitae containing at least
any known present or past relationship between the consultant or expert and any named Party to these Actions (except
where disclosure of such relationship is prohibited by a court order or nondisclosure agreement, in which case, the CV
should identify at least the start and end dates of such relationship and as much identifying information as possible
about the relationship)” (emphasis added)). Given this provision, Dr. Buy’s willingness to be bound by the Protective
Order in these actions, and Dr. Buy’s representation that he has no relationship with any party to these actions (or to
non-party Google), there is simply no basis for your objection and we ask you to withdraw it immediately.

In order to move things forward more expeditiously, Dr. Buy has provided the following additional information:

On a “Highly Confidential – Outside Counsel Only” basis, Dr. Buy’s engagement through Vedder Price was on behalf of
ShowingTime, Inc. As mentioned previously, this engagement related to software for scheduling appointments for real
estate viewings. This has no conceivable connection to the current actions and your objection should be withdrawn
immediately.

On a “Highly Confidential – Outside Counsel Only” basis, Dr. Buy’s engagement through Kirkland Ellis in 2014-2015 was
follow on work on behalf of a party for which the previous engagement was already disclosed to you (i.e., Dr. Buy was
previously involved in another engagement for Kirkland Ellis that involved this party and this previous engagement, and
his relationship with the party, is disclosed elsewhere on his List of Engagements). This engagement involved an attempt
to settle existing litigation and Dr. Buy’s work for the party centered around the Android operating system. As you did
not object to his work for this previous engagement, there should be no reason for you to continue to object now since
the same parties are involved and his work was substantially the same. As such, please withdraw your objection
immediately.

                                                            12
                  Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 96 of 98
Best regards,
Jonathan

Jonathan Sharret
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com


From: Cunningham, Tiffany P. (Perkins Coie) [mailto:TCunningham@perkinscoie.com]
Sent: Thursday, November 30, 2017 6:40 PM
To: Sharret, Jonathan; arussell@shawkeller.com; CMcCullough@perkinscoie.com; cscampbell@perkinscoie.com;
JJennison@perkinscoie.com; jshaw@shawkeller.com; kkeller@shawkeller.com; MSFT-PhilipsTeam@perkinscoie.com;
PMcKeever@perkinscoie.com; SStahnke@perkinscoie.com
Cc: #Philips; Silver, Daniel; Smyth, Benjamin; Scott, Katie
Subject: RE: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170 (D. Del.)

Jonathan:

In your disclosure for Dr. Buy, you do not disclose the names of the parties involved in his work with Vedder Price in
2016-2017 and Kirkland & Ellis in 2014-2015. Please provide the names of these parties, so that we can assess whether
there are any potential conflicts. Until we have more information regarding his work during these time periods, we
object to Dr. Buy receiving confidential information subject to the protective order in this action. We hope to be able to
withdraw this objection once we receive the above supplemental information from you regarding Dr. Buy’s past work.

Best regards,
Tiffany

Tiffany P. Cunningham | Perkins Coie LLP
PARTNER
131 S. Dearborn Street, Suite 1700
Chicago, IL 60603-5559
D. +1.312.324.8423
F. +1.312.324.9423
E. TCunningham@perkinscoie.com


From: Sharret, Jonathan [mailto:JSharret@FCHS.COM]
Sent: Monday, November 20, 2017 5:26 PM
To: arussell@shawkeller.com; McCullough, Christina J. (SEA); Campbell, Chad (PHX); Jennison, Judy (SEA);
jshaw@shawkeller.com; kkeller@shawkeller.com; *MSFT - Philips Team; McKeever, Patrick J. (SDO); Stahnke, Sarah
(PAO)
Cc: #Philips; Silver, Daniel; Smyth, Benjamin; Scott, Katie
Subject: Koninklijke Philips N.V. matters, Nos. 15-1125 through 15-1127, 15-1130, 15-1131 and 15-1170 (D. Del.)

Microsoft Counsel,

Pursuant to the parties’ Protective Order (ordered February 27, 2017), Philips hereby provides written notice under
Section 12 for Dr. Ugo Buy. Attached, per Section 12(a), please find:

(i) The name of the consultant or expert; (ii) The present employer, job title, and business address of the consultant or
expert; (iii) a copy of a Certification (attached hereto as Exhibit A) signed by the consultant or expert; and (iv) a current
curriculum vitae containing at least any known present or past relationship between the consultant or expert and any

                                                              13
                   Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 97 of 98
named Party to these Actions (except where disclosure of such relationship is prohibited by a court order or
nondisclosure agreement, in which case, the CV should identify at least the start and end dates of such relationship and
as much identifying information as possible about the relationship).

Philips confirms that Dr. Buy has no present or past relationship with any named Party to these Actions.

With respect to Dr. Buy’s work on behalf of Vedder Price, LLP, Dr. Buy’s client was a company that made software for
assisting real-estate agents and home owners set up viewings for properties for sale. The other party was a competitor
in the space of software for real-estate support. His involvement in this work is now over. Dr. Buy’s understanding is that
he is not at liberty to disclose the names of the parties.

Please let us know at your earliest convenience whether you object to Dr. Buy under Section 12(b).

Best regards,
Jonathan

Jonathan Sharret
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com
Bio




This email message and any attachments are intended for the use of the addressee(s) indicated above. Information that is privileged
or otherwise confidential may be contained therein. If you are not the intended recipient(s), you are hereby notified that any
dissemination, review or use of this message, documents or information contained therein is strictly prohibited. If you have received
this message in error, please immediately delete it and notify us by telephone at (212) 218-2100. Thank you.




NOTICE: This communication may contain privileged or other confidential information. If you have received it in error, please advise the sender by reply email and
immediately delete the message and any attachments without copying or disclosing the contents. Thank you.




NOTICE: This communication may contain privileged or other confidential information. If you have received it in error, please advise the sender by reply email and
immediately delete the message and any attachments without copying or disclosing the contents. Thank you.




NOTICE: This communication may contain privileged or other confidential information. If you have received it in error, please advise the sender by reply email and
immediately delete the message and any attachments without copying or disclosing the contents. Thank you.




NOTICE: This communication may contain privileged or other confidential information. If you have received it in error, please advise the sender by reply email and
immediately delete the message and any attachments without copying or disclosing the contents. Thank you.




NOTICE: This communication may contain privileged or other confidential information. If you have received it in error, please advise the sender by reply email and
immediately delete the message and any attachments without copying or disclosing the contents. Thank you.




                                                                                14
                   Case 4:18-cv-01885-HSG Document 530-11 Filed 11/01/18 Page 98 of 98


NOTICE: This communication may contain privileged or other confidential information. If you have received it in error, please advise the sender by reply email and
immediately delete the message and any attachments without copying or disclosing the contents. Thank you.




NOTICE: This communication may contain privileged or other confidential information. If you have received it in error, please advise the sender by reply email and
immediately delete the message and any attachments without copying or disclosing the contents. Thank you.




NOTICE: This communication may contain privileged or other confidential information. If you have received it in error, please advise the sender by reply email and
immediately delete the message and any attachments without copying or disclosing the contents. Thank you.




                                                                                15
